Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

LASALLE BUSINESS CREDIT, LLC,

AS AGENT FOR STANDARD FEDERAL BANK NATIONAL ASSOCIATION,

ACTING THROUGH ITS DIVISION, LASALLE RETAIL FINANCE

 

The Lender

 

DREAMS, INC.

The Lead Borrower

For:

 

DREAMS, INC.

DREAMS FRANCHISE CORPORATION

DREAMS RETAIL CORPORATION

THE GREENE ORGANIZATION, INC.

DREAMS ENTERTAINMENT, INC.

DREAMS PRODUCTS, INC.

DREAMS PARAMUS, LLC

DREAMS/PRO SPORTS, INC.

FANSEDGE INCORPORATED

THE SPORTS COLLECTIBLES & AUCTION COMPANY, INC.

 

The Borrowers

 

June 3, 2005

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 - Definitions:    1 Article 2 - The Revolving Credit:    23

2.1.

     Establishment of Revolving Credit    23

2.2.

     Advances in Excess of Borrowing Base (OverLoans)    24

2.3.

     Risks of Value of Collateral    24

2.4.

     Commitment to Make Revolving Credit Loans and Support Letters of Credit   
24

2.5.

     Revolving Credit Loan Requests    25

2.6.

     Suspension of Revolving Credit    26

2.7.

     Making of Revolving Credit Loans    26

2.8.

     The Loan Account    27

2.9.

     The Revolving Credit Note    28

2.10.

     Payment of The Loan Account    28

2.11.

     Interest on Revolving Credit Loans    29

2.12.

     Revolving Credit Commitment Fee    29

2.13.

     Unused Line Fee    30

2.14.

     Early Termination Fee    30

2.15.

     Collateral Monitoring Fee    30

2.16.

     Concerning Fees    31

2.17.

     Lender’s Discretion    31

2.18.

     Procedures For Issuance of L/C’s    32

2.19.

     Fees For L/C’s    33

2.20.

     Concerning L/C’s    34

2.21.

     Changed Circumstances    35

2.22.

     Designation of Lead Borrower as Borrowers’ Agent    36 Article 3 -
Conditions Precedent:    36

3.1.

     Corporate Due Diligence    36

3.2.

     Opinion    37

3.3.

     Additional Documents    37

3.4.

     Officers’ Certificates    37

3.5.

     Representations and Warranties    37

3.6.

     Minimum Day One Availability    37

3.7.

     Repayment of Existing Indebtedness    38

3.8.

     Consents    38

3.9.

     Material Agreements    38

3.10.

     Litigation    38

3.11.

     Perfection of Encumbrances    38

3.12.

     Insurance    38

3.13.

     All Fees and Expenses Paid    38

3.14.

     No Default    38

3.15.

     No Adverse Change    38

 



--------------------------------------------------------------------------------

3.16.

   Benefit of Conditions Precedent    39 Article 4 - General Representations,
Covenants and Warranties:    39

4.1.

   Payment and Performance of Liabilities    39

4.2.

   Due Organization. Authorization. No Conflicts    39

4.3.

   Trade Names    40

4.4.

   Infrastructure    40

4.5.

   Locations    41

4.6.

   Encumbrances    41

4.7.

   Indebtedness    42

4.8.

   Insurance    42

4.9.

   Licenses    42

4.10.

   Capital Leases    43

4.11.

   Requirements of Law    43

4.12.

   Labor Relations    43

4.13.

   Maintain Properties    44

4.14.

   Taxes    44

4.15.

   No Margin Stock    45

4.16.

   Investment and Holding Company Status    45

4.17.

   ERISA    45

4.18.

   Hazardous Materials    46

4.19.

   Litigation    46

4.20.

   Dividends. Investments. Corporate Action    46

4.21.

   Loans    47

4.22.

   Protection of Assets    47

4.23.

   Line of Business    47

4.24.

   Affiliate Transactions    47

4.25.

   Additional Subsidiaries    48

4.26.

   Further Assurances    48

4.27.

   Adequacy of Disclosure    49

4.28.

   No Restrictions on Liabilities    49

4.29.

   Other Covenants    49 Article 5 - Financial Reporting and Performance
Covenants:    49

5.1.

   Maintain Records    49

5.2.

   Access to Records    50

5.3.

   Immediate Notice to Lender    50

5.4.

   Borrowing Base Certificate    52

5.5.

   Monthly Reports    52

5.6.

   Annual Reports    52

5.7.

   Officers’ Certificates    53

5.8.

   Inventories, Appraisals, and Audits    53

5.9.

   Additional Financial Information    54

5.10.

   Financial Performance Covenants    55 Article 6 - Use of Collateral:    56

 

ii



--------------------------------------------------------------------------------

6.1.

   Use of Inventory Collateral    56

6.2.

   Inventory Quality    56

6.3.

   Adjustments and Allowances    56

6.4.

   Validity of Accounts    56

6.5.

   Notification to Account Debtors    56 Article 7 - Cash Management. Payment of
Liabilities:    57

7.1

   Depository Accounts    57

7.2.

   Credit Card Receipts    57

7.3.

   The Concentration, Blocked, and Operating Accounts    58

7.4.

   Proceeds and Collections    58

7.5.

   Payment of Liabilities    59

7.6.

   The Operating Account    60 Article 8 - Grant of Security Interest:    60

8.1.

   Grant of Security Interest    60

8.2.

   Extent and Duration of Security Interest    61 Article 9 - Lender As
Borrowers’ Attorney-In-Fact:    62

9.1.

   Appointment as Attorney-In-Fact    62

9.2.

   No Obligation to Act    62 Article 10 - Events of Default:    63

10.1.

   Failure to Pay the Revolving Credit    63

10.2.

   Failure To Make Other Payments    63

10.3.

   Failure to Perform Covenant or Liability (No Grace Period)    63

10.4.

   Failure to Perform Covenant or Liability (Grace Period)    63

10.5.

   Misrepresentation    63

10.6.

   Acceleration of Other Debt. Breach of Lease    63

10.7.

   Default Under Other Agreements    64

10.8.

   Uninsured Casualty Loss    64

10.9.

   Attachment. Judgment. Restraint of Business    64

10.10.

   Business Failure    64

10.11.

   Bankruptcy    64

10.12.

   Indictment - Forfeiture    65

10.13.

   Challenge to Loan Documents    65

10.14.

   Key Management    65

10.15.

   Change in Control    65

10.16.

   Credit Policies    65 Article 11 - Rights and Remedies Upon Default:    65

11.1.

   Acceleration    65

11.2.

   Rights of Enforcement    66

11.3.

   Sale of Collateral    66

11.4.

   Occupation of Business Location    67

11.5.

   Grant of Nonexclusive License    67

 

iii



--------------------------------------------------------------------------------

11.6.

   Assembly of Collateral    67

11.7.

   Rights and Remedies    67 Article 12 - Notices:    67

12.1.

   Notice Addresses    67

12.2.

   Notice Given    68 Article 13 - Term:    69

13.1.

   Termination of Revolving Credit    69

13.2.

   Actions On Termination    69 Article 14 - General:    70

14.1.

   Protection of Collateral    70

14.2.

   Publicity    70

14.3.

   Successors and Assigns    70

14.4.

   Severability    70

14.5.

   Amendments. Course of Dealing    70

14.6.

   Power of Attorney    71

14.7.

   Application of Proceeds    71

14.8.

   Increased Costs    71

14.9.

   Costs and Expenses of the Lender    72

14.10.

   Copies and Facsimiles    72

14.11.

   Massachusetts Law    72

14.12.

   Consent to Jurisdiction    73

14.13.

   Indemnification    73

14.14.

   Rules of Construction    74

14.15.

   Intent    75

14.16.

   Participations    76

14.17.

   Right of Set-Off    76

14.18.

   Pledges To Federal Reserve Banks    76

14.19.

   Maximum Interest Rate    76

14.20.

   Waivers    76

14.21.

   Additional Waivers    77

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

2.9

   :    Revolving Credit Note

3.3

   :    Additional Documents

4.2

   :    Identification Numbers/Affiliates

4.3

   :    Trade Names

4.5

   :    Locations

4.6

   :    Permitted Encumbrances

4.7

   :    Permitted Indebtedness

4.8

   :    Insurance

4.9

   :    Licenses

4.10

   :    Capital Leases

4.14

   :    Taxes

4.19

   :    Litigation

5.4

   :    Borrowing Base Certificate

5.10(a)

   :    Financial Performance Covenants

5.10(b)

   :    Business Plan

7.1

   :    DDA’s

7.2

   :    Credit Card Agreements

 

v



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

 

June 3, 2005

 

THIS AGREEMENT is made between

 

LaSalle Business Credit, LLC, as Agent for Standard Federal Bank National
Association, acting through its division, LaSalle Retail Finance (the “Lender”),
with offices at 25 Braintree Hill Office Park, Braintree, Massachusetts 02184,

 

and

 

Dreams, Inc. (in such capacity, the “Lead Borrower”), a Utah corporation with
its principal executive offices at 2 South University Drive, Suite 325,
Plantation, Florida 33324, as agent for the entities described on Schedule 1,
annexed hereto (individually, a “Borrower” and collectively, the “Borrowers”):

 

in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,

 

WITNESSETH:

 

Article 1 - Definitions:

 

As used herein, the following terms have the following meanings or are defined
in the section of this Agreement so indicated:

 

“Account Debtor”: Has the meaning given that term in the UCC.

 

“Accounts” and “Accounts Receivable”: Include, without limitation, “accounts” as
defined in the UCC, and also all: accounts, accounts receivable, receivables,
and rights to payment (whether or not earned by performance) for: property that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of;
services rendered or to be rendered; a policy of insurance issued or to be
issued; a secondary obligation incurred or to be incurred; arising out of the
use of a credit or charge card or information contained on or used with that
card; and winnings in a lottery or other game of chance; and also all Inventory
which gave rise thereto, and all rights associated with such Inventory,
including the right of stoppage in transit; all reclaimed, returned, rejected or
repossessed Inventory (if any) the sale of which gave rise to any Account.

 

“ACH”: Automated clearing house.

 

“Active Commitment”: Initially $6,000,000.00, until the aggregate of the unpaid
principal balance of the Loan Account and the undrawn Stated Amount of L/C’s
equals or exceeds $5,000,000.00, at which time the Active Commitment shall
automatically increase to $8,000,000.00, until the aggregate of the unpaid
principal balance of the Loan Account and the undrawn Stated Amount of L/C’s
equals or exceeds $7,000,000.00, at which time the Active Commitment shall
automatically

 

1



--------------------------------------------------------------------------------

increase to $10,000,000.00. The increase in the Active Commitment shall at all
times be automatic, as described above, and shall not be dependent upon any
other terms or conditions under this Agreement.

 

“Affiliate”: The following:

 

(a) With respect to any two Persons, a relationship in which (i) one holds,
directly or indirectly, not less than Twenty Five Percent (25%) of the capital
stock, beneficial interests, partnership interests, or other equity interests of
the other; or (ii) one has, directly or indirectly, the right, under ordinary
circumstances, to vote for the election of a majority of the directors (or other
body or Person who has those powers customarily vested in a board of directors
of a corporation); or (iii) not less than Twenty Five Percent (25%) of their
respective ownership is directly or indirectly held by the same third Person.

 

(b) Any Person which: is a parent, brother-sister, subsidiary, or affiliate, of
a Borrower; could have such enterprise’s tax returns or financial statements
consolidated with any Borrower; could be a member of the same controlled group
of corporations (within the meaning of Section 1563(a)(1), (2) and (3) of the
Internal Revenue Code of 1986, as amended from time to time) of which any
Borrower is a member; or controls or is controlled by any Borrower.

 

“Applicable Law”: As to any Person: (i) All statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders
and injunctions, arbitrator’s decisions, and/or similar rulings, in each
instance ((i) and (ii)) of or by any federal, state, municipal, and other
governmental authority, or court, tribunal, panel, or other body which has
jurisdiction over such Person, or any property of such Person, or of any other
Person for whose conduct such Person would be responsible.

 

“Appraised Inventory Liquidation Value”: The product of (a) the Cost of Eligible
Inventory (net of Inventory Reserves) multiplied by (b) that percentage,
determined from the then most recent appraisal of the Borrowers’ Inventory
undertaken at the request of the Lender, to reflect the appraiser’s estimate of
the net recovery on the Borrowers’ Inventory in the event of an in-store
liquidation of that Inventory.

 

“Appraised Inventory Percentage”: (a) December 15 through August 15: eighty-five
percent (85%); (b) August 16 through December 14: ninety percent (90%).

 

“Availability”: The result of the following:

 

(i) The lesser of

 

(A) The Revolving Credit Ceiling

 

or

 

2



--------------------------------------------------------------------------------

(B) The Borrowing Base

 

Minus

 

(ii) The aggregate unpaid balance of the Loan Account.

 

Minus

 

(iii) The aggregate undrawn Stated Amount of all then outstanding L/C’s.

 

Minus

 

(iv) The aggregate of the Availability Reserves.

 

“Availability Reserves”: Such reserves as the Lender from time to time
determines in the Lender’s reasonable discretion as being appropriate to reflect
the impediments to the Lender’s ability to realize upon the Collateral. Without
limiting the generality of the foregoing, Availability Reserves may include (but
are not limited to) reserves based on the following:

 

(i) Rent: in an amount equal to two month’s rent for each of the Borrowers’
leased locations in Washington, Pennsylvania or Virginia (but only if a
landlord’s waiver, acceptable to the Lender, has not been received by the
Lender).

 

(ii) Customer Credit Liabilities:

 

(A) in an amount equal to fifty percent (50%) of the Borrowers’ net Customer
Credit Liabilities with respect to gift certificates, merchandise credits and
refunds, as reflected in the books and records of the Borrowers maintained in
accordance with this Agreement; and

 

(B) in an amount equal to one hundred percent (100%) of the Borrowers’ net
Customer Credit Liabilities with respect to customer deposits and layaway
obligations.

 

(iii) Taxes and other governmental charges, including, ad valorem, personal
property, and other taxes which might have priority over the Collateral
Interests of the Lender in the Collateral.

 

(iv) L/C Landing Costs.

 

(v) Self-Insurance Liabilities: in an amount sufficient in the reasonable
determination of the Lender to cover all claims and other liabilities

 

3



--------------------------------------------------------------------------------

which are self-insured by the Borrowers, including, without limitation, medical
and dental self insurance liabilities.

 

(vi) Consignment Merchandise: in an amount equal to one hundred percent (100%)
of all accounts payable owed to consignors having a perfected security interest
against any portion of the Collateral, as determined by the Lender on a monthly
basis at the time of delivery to the Lender of the financial statements required
by Section 5.5 of this Agreement.

 

(vii) Reserves for royalty payments which will be required to be paid in
connection with any liquidation of Inventory.

 

“Bankruptcy Code”: Title 11, U.S.C., as amended from time to time.

 

“Blocked Account”: Any DDA into which the contents of any other DDA is
transferred.

 

“Blocked Account Agreement”: An agreement, in form satisfactory to the Lender,
which agreement recognizes the Lender’s Collateral Interest in the contents of
the DDA which is the subject of such agreement and agrees that such contents
shall be transferred only to the Concentration Account or as otherwise
instructed by the Lender.

 

“Borrower” and “Borrowers”: Is defined in the Preamble.

 

“Borrowing Base”: The aggregate of the following:

 

(i) The lesser of (a) the Cost of Eligible Inventory (net of Inventory Reserves)
multiplied by the Inventory Advance Rate or (b) the Appraised Inventory
Percentage of the Appraised Inventory Liquidation Value.

 

Plus

 

(ii) The face amount of Eligible Credit Card Receivables (net of Receivables
Reserves) multiplied by the Credit Card Advance Rate.

 

Plus

 

(iii) The lesser of (a) The face amount of Eligible Third Party Receivables
multiplied by the Receivables Advance Rate or (b) Three Million Dollars
($3,000,000.00).

 

“Borrowing Base Certificate”: Is defined in Section 5.4.

 

“Business Day”: Any day other than (a) a Saturday or Sunday; (b) any day on
which banks in Boston, Massachusetts or Ft. Lauderdale, Florida generally are
not open to the general public for the purpose of conducting commercial banking
business; or (c)

 

4



--------------------------------------------------------------------------------

a day on which the principal office of the Lender is not open to the general
public to conduct business.

 

“Business Plan”: The Borrowers’ business plan annexed hereto as EXHIBIT 5.10(b)
and any revision, amendment, or update of such business plan to which the Lender
has provided its written sign-off.

 

“Capital Expenditures”: The expenditure of funds or the incurrence of
liabilities which may be capitalized in accordance with GAAP.

 

“Capital Lease”: Any lease which may be capitalized in accordance with GAAP.

 

“Change in Control”: The occurrence of any of the following:

 

(a) The acquisition, by any group of persons (within the meaning of the
Securities Exchange Act of 1934, as amended) or by any Person, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission) of 30% or more of the issued and outstanding capital stock of any
Borrower having the right, under ordinary circumstances, to vote for the
election of directors of such Borrower.

 

(b) The failure of Ross Tannenbaum and Sam Battistone to serve as directors of
the Lead Borrower for any reason other than death or disability.

 

(c) The failure of the Lead Borrower to directly or indirectly own 100% of all
issued and outstanding stock of each of the other Borrowers.

 

“Chattel Paper”: Has the meaning given that term in the UCC.

 

“Closing Date”: The date upon which the conditions precedent set forth in
Article 3 hereof have been satisfied or waived and the first Revolving Credit
Loans are to be made.

 

“Collateral”: Is defined in Section 8.1.

 

“Collateral Interest”: Any interest in property to secure an obligation,
including, without limitation, a security interest, mortgage, and deed of trust.

 

“Collateral Monitoring Fee”: Is defined in Section 2.15.

 

“Commercial Tort Claim”: Has the meaning given that term in the UCC.

 

“Concentration Account”: Is defined in Section 7.1.

 

“Consolidated”: When used to modify a financial term, test, statement, or
report, refers to the application or preparation of such term, test, statement
or report (as applicable)

 

5



--------------------------------------------------------------------------------

based upon the consolidation, in accordance with GAAP, of the financial
condition or operating results of the Borrowers.

 

“Cost”: The lower of (a) or (b), where:

 

(a) is the calculated cost of purchases, based upon the Borrowers’ accounting
practices, which practices are in effect on the date on which this Agreement was
executed as such calculated cost is determined from: invoices received by the
Borrowers; the Borrowers’ purchase journal; or the Borrowers’ stock ledger.

 

(b) is the cost equivalent of the lowest ticketed or promoted price at which the
subject Inventory is offered to the public, after all mark-downs (whether or not
such price is then reflected on the Borrowers’ accounting system), which cost
equivalent is determined in accordance with the retail method of accounting,
reflecting the Borrowers’ historic business practices.

 

(“Cost” does not include inventory capitalization costs or other non-purchase
price charges (such as freight) used in the Borrower’s calculation of cost of
goods sold).

 

“Costs of Collection”: Includes, without limitation, all attorneys’ reasonable
fees and reasonable out-of-pocket expenses incurred by the Lender’s attorneys,
and all reasonable out-of-pocket costs incurred by the Lender in the
administration of the Liabilities and/or the Loan Documents, including, without
limitation, reasonable costs and expenses associated with travel on behalf of
the Lender, where such costs and expenses are related to or in respect of the
Lender’s: administration and management of the Liabilities; negotiation,
documentation, and amendment of any Loan Document; or efforts to preserve,
protect, collect, or enforce the Collateral, the Liabilities, and/or the
Lender’s Rights and Remedies and/or any of the rights and remedies of the Lender
against or in respect of any guarantor or other person liable in respect of the
Liabilities (whether or not suit is instituted in connection with such efforts).
The Costs of Collection are Liabilities, and at the Lender’s option may bear
interest at the then effective Prime Rate.

 

“Credit Card Advance Rate”: Eighty-five percent (85%).

 

“Customer Credit Liability”: Gift certificates, customer deposits, merchandise
credits, layaway obligations, frequent shopping programs, and similar
liabilities of any Borrower to its retail customers and prospective customers.

 

“DDA”: Any checking or other demand daily depository account maintained by any
Borrower other than any Exempt DDA.

 

“Default”: Any occurrence, or state of facts with respect to a Borrower which
(a) is an Event of Default; or (b) would become an Event of Default if any
requisite notice were given and/or any requisite period of time were to run and
such occurrence,

 

6



--------------------------------------------------------------------------------

circumstance, or state of facts were not absolutely cured within any applicable
grace period.

 

“Deposit Account”: Has the meaning given that term in the UCC and also includes
all demand, time, savings, passbook, or similar accounts maintained with a bank.

 

“Dilution Factor”: The percentage reduction in collectibility of the subject
Accounts and Accounts Receivable, as set forth in the then most recent field
examination thereof and tested on a trailing twelve (12) month basis, with
respect to items such as uncollectibility, dispute, contra, offset, credit
write-off, return of goods and similar matters.

 

“Documentary L/C”: L/Cs issued pursuant to this Agreement, the drawing under
which requires the delivery of bills of lading, airway bills or other similar
types of documents of title.

 

“Documents”: Has the meaning given that term in the UCC.

 

“EBITDA”: The Borrowers’ Consolidated earnings before interest, taxes,
depreciation, and amortization, each as determined in accordance with GAAP, and
excluding any non-recurring gains or losses.

 

“Eligible Credit Card Receivables”: Accounts due to the Borrowers on a
non-recourse basis from Visa, Mastercard, American Express Co., Discovercard,
and other major credit card processors, in each case acceptable to the Lender in
its reasonable discretion as arise in the ordinary course of business, which
have been earned by performance and are deemed by the Lender in its discretion
to be eligible for inclusion in the calculation of the Borrowing Base, and in
each case with respect to which such credit card processors have entered into
credit card agreements acceptable to the Lender. Without limiting the foregoing,
none of the following shall be deemed to be Eligible Credit Card Receivables:

 

(a) Accounts that have been outstanding for more than five (5) Business Days
from the date of sale;

 

(b) Accounts with respect to which the Borrowers do not have good, valid and
marketable title thereto, free and clear of any Encumbrance (other than
Encumbrances granted to the Lender and other Permitted Encumbrances);

 

(c) Accounts that are not subject to a perfected first priority security
interest in favor of the Lender (other than Permitted Encumbrances);

 

(d) Accounts which are disputed, are with recourse, or with respect to which a
claim, counterclaim, offset or chargeback has been asserted (to the extent of
such claim, counterclaim, offset or chargeback); or

 

7



--------------------------------------------------------------------------------

(f) Accounts which the Lender determines in its reasonable discretion to be
uncertain of collection.

 

“Eligible Inventory”: All of the following: (a) such of the Borrowers’ finished
goods Inventory (not duplicative of Eligible L/C Inventory) at such locations,
and of such types, character, qualities and quantities, as the Lender in its
reasonable discretion from time to time determines to be acceptable for
borrowing, as to which Inventory, the Lender has a perfected security interest
which is prior and superior to all security interests, claims, and Encumbrances
(other than Permitted Encumbrances); and (b) Eligible L/C Inventory. Eligible
Inventory shall not include Inventory which cannot be sold, including, without
limitation, (i) damaged or defective goods, return to vendor merchandise,
special order, layaways, samples and other similar categories; (ii) Inventory on
consignment with any Borrower; (iii) supplies, (iv) work in process and raw
materials; (v) prepaid Inventory; and (vi) Inventory in any other location other
than the Borrowers’ stores or distribution centers.

 

“Eligible L/C Inventory”: Inventory (without duplication as to Eligible
Inventory), the purchase of which is supported by a Documentary L/C then having
an initial expiry of forty-five (45) or less days, due to be received at a
Borrowers’ distribution center within forty-five (45) or less days, provided
that:

 

(a) Such Inventory is of such types, character, qualities and quantities (net of
Inventory Reserves) as the Lender in its discretion from time to time determines
to be eligible for borrowing; and

 

(b) The Documentary L/C supporting such purchase names the Lender as consignee
of the subject Inventory and the Lender has control over the documents which
evidence ownership of the subject Inventory (such as by the providing to the
Lender of a Customs Brokers Agreement in form reasonably satisfactory to the
Lender).

 

“Eligible Third Party Receivables”: Accounts created by any Borrower which are
and continue to be acceptable to the Lender in its reasonable discretion, which
Accounts arise from the actual and bona fide sale and delivery of goods by any
Borrower or rendition of services by any Borrower in the ordinary course of its
business, which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto. Without limiting the
foregoing, unless otherwise approved in writing by the Lender, none of the
following shall be deemed to be Eligible Third Party Receivables:

 

(a) such Accounts are 90 days past invoice date or more than 60 days past due,
as specified in the original invoice for them;

 

(b) such Accounts arise from sales on consignment, guarantied sale, sale and
return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

 

8



--------------------------------------------------------------------------------

(c) such Accounts consist of amounts payable by franchisees, or arise from
guaranteed sales made in connection with charity auctions;

 

(d) the chief executive office of the account debtor with respect to such
Accounts is not located in the United States or Canada;

 

(e) such Accounts consist of progress billings, bill and hold invoices or
retainage invoices, unless as to bill and hold invoices, Lender shall have
received an agreement in writing from the account debtor, in form and substance
reasonably satisfactory to Lender, confirming the unconditional obligation of
the account debtor to take the goods related thereto and pay such invoices;

 

(f) the account debtor with respect to such Accounts has asserted a claim,
counterclaim, defense or dispute any right of setoff against such Accounts (but
the portion of the Accounts of such account debtor in excess of the amount at
any time and from time to time owed by any Borrower to such account debtor or
claimed owed by such account debtor may be deemed Eligible Accounts);

 

(g) there are facts, events or occurrences which would impair the validity,
enforceability or collectibility of such Accounts or reduce the amount payable
or delay payment thereunder;

 

(h) such Accounts are not subject to the first priority, valid and perfected
security interest of Lender, and any goods giving rise thereto are subject to
any liens except those permitted by this Agreement;

 

(i) the account debtor or an officer of the account debtor with respect to such
Accounts is an officer of, or affiliated with, any Loan Party directly or
indirectly by virtue of family membership, ownership, control, management or
otherwise;

 

(j) the account debtor with respect to such Accounts is any foreign government,
the United States of America, or any political subdivision, department, agency
or instrumentality of any thereof;

 

(k) there are proceedings or actions which are threatened or pending against the
related account debtor which might result in any material adverse change in any
such account debtor’s financial condition;

 

(l) such Accounts are owed by an account debtor who has Accounts unpaid more
than sixty (60) days after the due date specified in the original invoice and
which constitute more than fifty percent (50%) of the total Accounts of such
account debtor;

 

9



--------------------------------------------------------------------------------

(m) such Accounts are owed by an account debtor whose total Accounts owed to any
Borrower constitute in excess of twenty-five percent (25%) of the Borrowers’
Accounts, except that with respect to QVC, such Accounts constitute in excess of
thirty percent (30%) of the Borrowers’ Accounts;

 

(n) the account debtor is subject to any insolvency or bankruptcy proceeding, or
is insolvent;

 

(o) Accounts due from any account debtor with respect to the art division in
excess of $250,000.00 at any time outstanding; or

 

(p) such Accounts are owed by an account debtor not deemed creditworthy at all
times by Lender, as determined by Lender in its reasonable discretion.

 

“Employee Benefit Plan”: As defined in ERISA.

 

“Encumbrance”: Each of the following:

 

(a) A Collateral Interest or agreement to create or grant a Collateral Interest;
the interest of a lessor under a Capital Lease; conditional sale or other title
retention agreement; sale of accounts receivable or chattel paper; or other
arrangement pursuant to which any Person is entitled to any preference or
priority with respect to the property or assets of another Person or the income
or profits of such other Person; each of the foregoing whether consensual or
non-consensual and whether arising by way of agreement, operation of law, legal
process or otherwise.

 

(b) The filing of any financing statement under the UCC or comparable law of any
jurisdiction.

 

“End Date”: The date upon which all of the following conditions are met: (a) all
payment Liabilities described in 13.2(a) have been paid in full and (b) all
obligations of the Lender to make loans and advances and to provide other
financial accommodations to the Borrowers hereunder shall have been irrevocably
terminated and (c) those arrangements concerning L/C’s which are described in
Section 13.2(b) have been made.

 

“Environmental Laws”: All of the following:

 

(a) Applicable Law which regulates or relates to, or imposes any standard of
conduct or liability on account of or in respect to environmental protection
matters, including, without limitation, Hazardous Materials, as are now or
hereafter in effect.

 

10



--------------------------------------------------------------------------------

(b) The common law relating to damage to Persons or property from Hazardous
Materials.

 

“Equipment”: Includes, without limitation, “equipment” as defined in the UCC,
and also all furniture, store fixtures, motor vehicles, rolling stock,
machinery, office equipment, plant equipment, tools, dies, molds, and other
goods, property, and assets which are used and/or were purchased for use in the
operation or furtherance of a Borrower’s business, and any and all accessions or
additions thereto, and substitutions therefor.

 

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate”: Any Person which is under common control with any Borrower
within the meaning of Section 4001 of ERISA or is part of a group which includes
any Borrower and which would be treated as a single employer under Section 414
of the Internal Revenue Code of 1986, as amended.

 

“Events of Default”: Is defined in Article 10. An “Event of Default” shall be
deemed to have occurred and to be continuing unless and until that Event of
Default has been duly waived by the Lender.

 

“Executive Officer(s)”: Ross Tannenbaum, David Greene, and any other Person who
(without regard to title) is the successor to any of the foregoing or who
exercises a substantial portion of the authority being exercised, at the
execution of this Agreement, by any of the foregoing or a combination of such
authority of more than one of the foregoing or who otherwise has control of any
Borrower.

 

“Exempt DDA”: A depository account maintained by any Borrower, the only contents
of which may be transfers from the Operating Account and actually used solely
(i) for petty cash purposes; or (ii) for payroll.

 

“Fiscal”: When followed by “month” or “quarter”, the relevant fiscal period
based on the Borrowers’ fiscal year and accounting conventions (e.g. reference
to “Fiscal 2005” is to the fiscal month of the Borrowers’ fiscal year ending in
2005). When followed by reference to a specific year, the fiscal year which ends
in a month of the year to which reference is being made (e.g. if the Borrowers’
fiscal year ends in January 2005 reference to that year would be to the
Borrowers’ “Fiscal 2005”).

 

“Fixtures”: Has the meaning given that term in the UCC.

 

“GAAP”: Principles which are consistent with those promulgated or adopted by the
Financial Accounting Standards Board and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made; provided, however, in the event of a Material Accounting
Change, then unless otherwise specifically agreed to by the Lender, (a) the
Borrowers’ compliance with the financial performance covenants imposed pursuant
to Section 5.12 shall be determined as if such Material Accounting Change had
not taken place and (b) the

 

11



--------------------------------------------------------------------------------

Lead Borrower shall include, with its monthly, quarterly, and annual financial
statements a schedule, certified by the Lead Borrower’s chief financial officer,
on which the effect of such Material Accounting Change on that statement shall
be described.

 

“General Intangibles”: Includes, without limitation, “general intangibles” as
defined in the UCC; and also all: rights to payment for credit extended;
deposits; amounts due to any Borrower; credit memoranda in favor of any
Borrower; warranty claims; tax refunds and abatements; insurance refunds and
premium rebates; all means and vehicles of investment or hedging, including,
without limitation, options, warrants, and futures contracts; records; customer
lists; telephone numbers; goodwill; causes of action; judgments; payments under
any settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of any Borrower to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service bureau computer contracts, and computer data;
tapes, disks, semi-conductors chips and printouts; trade secrets rights,
copyrights, mask work rights and interests, and derivative works and interests;
user, technical reference, and other manuals and materials; trade names,
trademarks, service marks, and all goodwill relating thereto; applications for
registration of the foregoing; and all other general intangible property of any
Borrower in the nature of intellectual property; proposals; cost estimates, and
reproductions on paper, or otherwise, of any and all concepts or ideas, and any
matter related to, or connected with, the design, development, manufacture,
sale, marketing, leasing, or use of any or all property produced, sold, or
leased, by any Borrower or credit extended or services performed, by any
Borrower, whether intended for an individual customer or the general business of
any Borrower, or used or useful in connection with research by any Borrower.

 

“Goods”: Has the meaning given that term in the UCC, and also includes all
things movable when a security interest therein attaches and also all computer
programs embedded in goods and any supporting information provided in connection
with a transaction relating to the program if (i) the program is associated with
the goods in such manner that it customarily is considered part of the goods or
(ii) by becoming the owner of the goods, a Person acquires a right to use the
program in connection with the goods.

 

“Guarantor”: Any guarantor of the Liabilities.

 

“Hazardous Materials”: Any substance which is defined or regulated as a
hazardous material in or under any Environmental Law.

 

12



--------------------------------------------------------------------------------

“Hedge Agreements”: All obligations of any Person in respect of interest rate
swap agreements, currency swap agreements and other similar agreements designed
to hedge against fluctuations in interest rates or foreign exchange rates.

 

“Indebtedness”: All indebtedness and obligations of or assumed by any Person on
account of or in respect to any of the following:

 

(a) In respect of money borrowed (including any indebtedness which is
non-recourse to the credit of such Person but which is secured by an Encumbrance
on any asset of such Person) whether or not evidenced by a promissory note,
bond, debenture or other written obligation to pay money.

 

(b) In connection with any letter of credit or acceptance transaction
(including, without limitation, the face amount of all letters of credit and
acceptances issued for the account of such Person or reimbursement on account of
which such Person would be obligated).

 

(c) On account of deposits or advances.

 

(d) As lessee under Capital Leases.

 

(e) In connection with any sale and leaseback transaction.

 

(f) On account of Hedge Agreements.

 

“Indebtedness” also includes:

 

(x) Indebtedness of others secured by an Encumbrance on any asset of such
Person, whether or not such Indebtedness is assumed by such Person.

 

(y) Any guaranty, endorsement, suretyship or other undertaking pursuant to which
that Person may be liable on account of any obligation of any third party.

 

(z) The Indebtedness of a partnership or joint venture for which such Person is
liable as a general partner or joint venturer.

 

“Indemnified Person”: Is defined in Section 14.13.

 

“Instruments”: Has the meaning given that term in the UCC.

 

“Interest Payment Date”: With reference to:

 

Each LIBOR Loan: The last day of the Interest Period relating thereto (and on
the last day of month three for any such loan which has a six month Interest
Period); the Termination Date; and the End Date.

 

13



--------------------------------------------------------------------------------

Each Prime Rate Loan: The first day of each month; the Termination Date; and the
End Date.

 

“Interest Period”: The following:

 

(a) With respect to each LIBOR Loan: Subject to Subsection (c), below, the
period commencing on the date of the making or continuation of, or conversion
to, the subject LIBOR Loan and ending one, two, three, or six months thereafter,
as the Lead Borrower may elect by notice (pursuant to Section 2.5) to the
Lender.

 

(b) With respect to each Prime Rate Loan: Subject to Subsection (c), below, the
period commencing on the date of the making or continuation of or conversion to
such Prime Rate Loan and ending on that date (i) as of which the subject Prime
Rate Loan is converted to a LIBOR Loan, as the Lead Borrower may elect by notice
(pursuant to Section 2.5) to the Lender, or (ii) on which the subject Prime Rate
Loan is paid by the Borrowers.

 

(c) The setting of Interest Periods is in all instances subject to the
following:

 

(i) Any Interest Period for a Prime Rate Loan which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day.

 

(ii) Any Interest Period for a LIBOR Loan which would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business
Day, unless that succeeding Business Day is in the next calendar month, in which
event such Interest Period shall end on the last Business Day of the month
during which the Interest Period ends.

 

(iii) Subject to Subsection (iv), below, any Interest Period applicable to a
LIBOR Loan, which Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period ends, shall end on the last Business Day of the month during which that
Interest Period ends.

 

(iv) Any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

 

(v) The number of Interest Periods in effect at any one time is subject to
Section 2.11(e) hereof.

 

“Inventory”: Includes, without limitation, “inventory” as defined in the UCC and
also all: (a) Goods which are leased by a Person as lessor; are held by a Person
for sale or lease or to be furnished under a contract of service; are furnished
by a Person under a

 

14



--------------------------------------------------------------------------------

contract of service; or consist of raw materials, work in process, or materials
used or consumed in a business; (b) Goods of said description in transit; (c)
Goods of said description which are returned, repossessed and rejected; (d)
packaging, advertising, and shipping materials related to any of the foregoing;
(e) all names, marks, and General Intangibles affixed or to be affixed or
associated thereto; and (f) Documents which represent any of the foregoing.

 

“Inventory Advance Rate”: (a) December 15 through August 15: sixty-five percent
(65%); (b) August 16 through December 14: seventy-five percent (75%).

 

“Inventory Reserves”: Such Reserves as may be established from time to time by
the Lender in the Lender’s discretion with respect to the determination of the
saleability of the Eligible Inventory or which reflect such other factors as
affect the market value of the Eligible Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may include (but are not limited
to) reserves based on the following:

 

(i) Obsolescence (based upon Inventory on hand beyond a given number of days).

 

(ii) Seasonality.

 

(iii) Shrinkage.

 

(iv) Imbalance.

 

(v) Change in Inventory character.

 

(vi) Change in Inventory composition

 

(vii) Change in Inventory mix.

 

(viii) Markdowns (both permanent and point of sale)

 

(ix) Retail markons and markups inconsistent with prior period practice and
performance; industry standards; current business plans; or advertising calendar
and planned advertising events.

 

“Investment Property”: Has the meaning given that term in the UCC.

 

“Issuer”: The issuer of any L/C.

 

“L/C”: Any letter of credit (including standby L/Cs and Documentary L/Cs), the
issuance of which is procured by the Lender for the account of any Borrower and
any acceptance made on account of such letter of credit.

 

15



--------------------------------------------------------------------------------

“L/C Landing Costs”: To the extent not included in the Stated Amount of an L/C,
customs, duty, freight, and other out-of-pocket costs and expenses which will be
expended to “land” the Inventory, the purchase of which is supported by such
L/C.

 

“Lead Borrower”: Is defined in the Preamble.

 

“Lease”: Any lease or other agreement, no matter how styled or structured,
pursuant to which any Borrower is entitled to the use or occupancy of any space.

 

“Leasehold Interest”: Any interest of a Borrower as lessee under any Lease.

 

“Lender”: Is defined in the Preamble to this Agreement.

 

“Lender’s Rights and Remedies”: Is defined in Section 11.7.

 

“Letter-of-Credit Right”: Has the meaning given that term in UCC and also refers
to any right to payment or performance under a letter of credit, whether or not
the beneficiary has demanded or is at the time entitled to demand payment or
performance.

 

“Liabilities”: Includes, without limitation, the following:

 

(a) All and each of the following, whether now existing or hereafter arising
under this Agreement or under any of the other Loan Documents:

 

(i) Any and all direct and indirect liabilities, debts, and obligations of each
Borrower to the Lender, each of every kind, nature, and description.

 

(ii) Each obligation to repay any loan, advance, indebtedness, note, obligation,
overdraft, or amount now or hereafter owing by any Borrower to the Lender
(including all future advances whether or not made pursuant to a commitment by
the Lender), whether or not any of such are liquidated, unliquidated, primary,
secondary, secured, unsecured, direct, indirect, absolute, contingent, or of any
other type, nature, or description, or by reason of any cause of action which
the Lender may hold against any Borrower.

 

(iii) All notes and other obligations of each Borrower now or hereafter assigned
to or held by the Lender, each of every kind, nature, and description.

 

(iv) All interest, fees, and charges and other amounts which may be charged by
the Lender to any Borrower and/or which may be due from any Borrower to the
Lender from time to time.

 

16



--------------------------------------------------------------------------------

(v) All costs and expenses incurred or paid by the Lender in respect of any
agreement between any Borrower and the Lender or instrument furnished by any
Borrower to the Lender (including, without limitation, Costs of Collection,
attorneys’ reasonable fees, and all court and litigation costs and expenses).

 

(vi) Any and all covenants of each Borrower to or with the Lender and any and
all obligations of each Borrower to act or to refrain from acting in accordance
with any agreement between such Borrower and the Lender or instrument furnished
by such Borrower to the Lender.

 

(vii) Each of the foregoing as if each reference to the “the Lender” were to
each Affiliate of the Lender.

 

(b) Any and all direct or indirect liabilities, debts, and obligations of each
Borrower to the Lender or any Affiliate thereof, each of every kind, nature, and
description owing on account of any service or accommodation provided to, or for
the account of, any Borrower pursuant to this or any other Loan Document,
including cash management services, Hedge Agreements and the issuances of L/C’s.

 

“LIBOR Business Day”: Any day which is both a Business Day and a day on which
the principal interbank market for LIBOR deposits in London in which LaSalle
Bank participates is open for dealings in United States Dollar deposits.

 

“LIBOR Loan”: Any Revolving Credit Loan which bears interest at a LIBOR Rate.

 

“LIBOR Margin”: Two percent (2%).

 

“LIBOR Offer Rate”: That rate of interest (rounded upwards, if necessary, to the
next 1/100 of 1%) determined by the Lender to be the highest prevailing rate per
annum at which deposits on U.S. Dollars are offered to LaSalle Bank, by
first-class banks in the London interbank market in which LaSalle Bank
participates at or about 10:00AM (Boston Time) two (2) LIBOR Business Days
before the first day of the Interest Period for the subject LIBOR Loan, for a
deposit approximately in the amount of the subject loan for a period of time
approximately equal to such Interest Period.

 

“LIBOR Rate”: That per annum rate which is the aggregate of the LIBOR Offer Rate
plus the LIBOR Margin except that, in the event that the Lender determines that
the Lender may be subject to the Reserve Percentage, the “LIBOR Rate” shall
mean, with respect to any LIBOR Loans then outstanding (from the date on which
that Reserve Percentage first became applicable to such loans), and with respect
to all LIBOR Loans thereafter made, an interest rate per annum equal the sum of
(a) plus (b), where:

 

(a) is the decimal equivalent of the following fraction:

 

     LIBOR Offer Rate      1 minus Reserve Percentage

 

17



--------------------------------------------------------------------------------

(b) is the applicable LIBOR Margin.

 

“Loan Account”: Is defined in Section 2.8.

 

“Loan Documents”: This Agreement and each other instrument or document from time
to time executed and/or delivered in connection with the arrangements
contemplated hereby or in connection with any transaction with the Lender or any
Affiliate of the Lender, including, without limitation, any transaction which
arises out of any cash management, depository, investment, letter of credit,
Hedge Agreement, interest rate protection, or equipment leasing services
provided by the Lender or any Affiliate of the Lender, as each may be amended
from time to time.

 

“Lockbox”: An arrangement to which a Borrower is a party, pursuant to which
payments on account of such Borrower’s Receivables Collateral are made to a post
office box, access to which is limited to a bank which processes such payments
and forwards the proceeds thereof in accordance with instructions provided by
such Borrower.

 

“Material Accounting Change”: Any change in GAAP applicable to accounting
periods subsequent to the Borrowers’ fiscal year most recently completed prior
to the execution of this Agreement, which change has a material effect on the
Borrowers’ Consolidated financial condition or operating results, as reflected
on financial statements and reports prepared by or for the Borrowers, when
compared with such condition or results as if such change had not taken place or
where preparation of the Borrowers’ statements and reports in compliance with
such change results in the breach of a financial performance covenant imposed
pursuant to Section 5.12 where such a breach would not have occurred if such
change had not taken place or visa versa.

 

“Material Adverse Effect”: A material adverse effect individually or in the
aggregate on (a) the business, operations, property, assets, or financial
condition of (i) the Borrowers taken as a whole, or (ii) any Borrower, or (b)
the validity or enforceability of this Agreement or any of the other Loan
Documents or any of the material rights or remedies of the Lender hereunder or
thereunder.

 

“Maturity Date”: June 3, 2008.

 

“Operating Account”: Is defined in Section 7.1.

 

“OverLoan”: A loan, advance, or providing of credit support (such as the
issuance of any L/C) to the extent that, immediately after its having been made,
Availability is less than zero.

 

18



--------------------------------------------------------------------------------

“Participant”: Is defined in Section 14.16, hereof.

 

“Payment Intangible”: As defined in the UCC and also any general intangible
under which the Account Debtor’s primary obligation is a monetary obligation.

 

“Permitted Encumbrances”: Shall mean any of the following:

 

(a) Encumbrances in favor of the Lender.

 

(b) Those Encumbrances (if any) listed on EXHIBIT 4.6, annexed hereto.

 

(c) Encumbrances for taxes not yet delinquent or which are being contested in
good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the Borrowers in accordance with
GAAP, and provided further that, no notice of tax lien has been filed with
respect thereto.

 

(d) Encumbrances in respect of property or assets imposed by law in the ordinary
course of business, such as carrier’s, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s or similar Encumbrances arising in the
ordinary course of business which (i) are not overdue and do not in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Borrowers, or (ii) are being contested in good faith by a Borrower, by
appropriate proceedings diligently instituted and conducted, which proceedings
have the effect of preventing the forfeiture or sale of the property or asset
subject to such Encumbrance, and as to which adequate reserves or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefore.

 

(e) Encumbrances, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security (other than any Encumbrances imposed by ERISA).

 

(f) Deposits to secure the performance of tenders, bids, sales, trade and
government contracts, leases, statutory obligations, surety, appeal, and
supersedeas bonds, customs, performance and return-of-money bonds and other
obligations of a like nature in the ordinary course of business (exclusive of
obligations in respect of the payment of borrowed money) whether pursuant to
statutory requirements, common law or consensual arrangements.

 

(g) Easements, rights of way, leases, zoning or deed restrictions, licenses,
covenants, building, restrictions, minor defects or irregularities in title and
other similar real estate encumbrances incurred in the ordinary course of
business that in the aggregate do not materially interfere with the conduct of

 

19



--------------------------------------------------------------------------------

the business of the Borrowers; defects and irregularities in titles, survey
exceptions, encumbrances, easements or reservations of others for rights-of-way,
roads, pipelines, railroad crossings, services, utilities or other similar
purposes; outstanding mineral rights or reservations (including rights with
respect to the removal of material resource) which do not materially diminish
the value of the surface estate, assuming usage of such surface estate similar
to that being carried on by any Borrower as of the effective date.

 

(h) Any interest or title of a lessor under any lease entered into by any
Borrower in the ordinary course of business not in violation of the Loan
Documents.

 

(i) Any interest or title of any lessee under any leases or subleases of real
property of a Borrower not in violation of the requirements of the Loan
Documents, provided that all such Encumbrances do not in the aggregate
materially detract from the value of such Borrower’s property or materially
impair the use thereof in the operation of such Borrower’s business.

 

(j) Encumbrances arising from financing statements regarding property subject to
Capital Leases not in violation of the requirements of the Loan Documents,
provided that such Encumbrances are only in respect of the property subject to,
and secure only, the respective lease.

 

(k) Encumbrances arising from judgments, decrees or attachments in existence
less than 60 days after the entry thereof, with respect to which execution has
been stayed in circumstances not constituting an Event of Default under Section
10.9, provided no cash or other property is deposited or delivered to secure any
respective judgment or award (or any appeal bond, except as provided in clause
d, above).

 

(l) Purchase money Encumbrances which are placed upon Equipment used in the
ordinary course of business of a Borrower or any Subsidiary to secure
Indebtedness incurred to pay or finance all or a portion of the purchase price
or other cost thereof, provided that the Encumbrance on the Equipment so
acquired does not encumber any other asset of such Borrower or any such
Subsidiary; provided that (i) the Encumbrances outstanding from time to time
under this clause (l) shall not secure any Indebtedness other than Permitted
Indebtedness described in clause (b) of such definition, and (ii) if requested
by the Lender, the holder of such Encumbrance has entered into an agreement
related to the use of such Equipment in a form satisfactory to the Lender to the
extent that the Lender determines that such Equipment is necessary to the
operation or liquidation of the business of any Borrower.

 

20



--------------------------------------------------------------------------------

The inclusion of the foregoing as “Permitted Encumbrances” shall not limit or
impair the right of the Lender to impose Reserves on account thereof in
accordance with the provisions of this Agreement.

 

“Permitted Indebtedness”: Any of the following:

 

(a) Indebtedness incurred under this Agreement and the other Loan Documents
including any Indebtedness on account of the Revolving Credit.

 

(b) Indebtedness on account of Equipment acquired in compliance with the
requirements of subparagraph (l) of the definition of Permitted Encumbrances,
the incurrence of which would not otherwise be prohibited by this Agreement;
provided that such Indebtedness shall not exceed $1,000,000.00 in the aggregate
at any time outstanding.

 

(c) Indebtedness consisting of all obligations of a Borrower or any Subsidiary
as lessee under Capital Leases, provided that (A) at the time of any incurrence
thereof after the date hereof, and after giving effect thereto, no Event of
Default shall have occurred and be continuing or would result therefrom; and (B)
the aggregate outstanding principal amount (using the obligations in lieu of
principal amount, in the case of any Capital Lease) of Indebtedness permitted by
this clause (d) shall not exceed $1,000,000.00 in the aggregate principal amount
outstanding at any time.

 

(d) Indebtedness of a Borrower or any Subsidiary under any Hedge Agreement other
than for speculative purposes with the Lender or an Affiliate of the Lender.

 

(e) The Indebtedness listed on EXHIBIT 4.7, annexed hereto.

 

(g) Intercompany indebtedness between and among the Lead Borrower and the other
Borrower.

 

“Person”: Any natural person, and any corporation, limited liability company,
trust, partnership, joint venture, or other enterprise or entity.

 

“Prime Rate Loan”: Each Revolving Credit Loan while bearing interest at the
Prime Rate.

 

“Prime Rate”: The Prime Rate announced from time to time by LaSalle Bank (or any
successor in interest to LaSalle Bank). In the event that said bank (or any such
successor) ceases to announce such a rate, “Prime” shall refer to that rate or
index announced or published from time to time as the Lender, in good faith,
designates as the functional equivalent to said Prime Rate. Any change in
“Prime” shall be effective, for purposes of the calculation of interest due
hereunder, when such change is made effective generally by the bank on whose
rate or index “Prime” is being set.

 

21



--------------------------------------------------------------------------------

“Proceeds”: Includes, without limitation, “Proceeds” as defined in the UCC and
each type of property described in Section 8.1 hereof.

 

“Receipts”: All cash, cash equivalents, money, checks, credit card slips,
receipts and other Proceeds from any sale of the Collateral.

 

“Receivables Advance Rate”: Eighty-five percent (85%)(exclusive of Eligible
Third Party Receivables consisting of Accounts arising from the sale of artwork
or from contract appearances); and Eighty percent (80%) (Eligible Third Party
Receivables consisting of Accounts arising from the sale of artwork or from
contract appearances); subject to reduction if the Dilution Factor is greater
than five percent (5%), in an amount to be determined by the Lender from time to
time, in the Lender’s sole discretion. Notwithstanding the foregoing, the
Receivables Advance Rate shall be Seventy-five percent (75%) until the Borrowers
establish written credit policies and improve credit approval processes to the
reasonable satisfaction of the Lender.

 

“Receivables Collateral”: That portion of the Collateral which consists of
Accounts, Accounts Receivable, General Intangibles, Chattel Paper, Instruments,
Documents, Investment Property, Payment Intangibles, Letter-of-Credit Rights,
bankers’ acceptances, and all other rights to payment.

 

“Requirements of Law”: As to any Person:

 

(a) Applicable Law.

 

(b) That Person’s organizational documents.

 

(c) That Person’s by-laws and/or other instruments which deal with corporate or
similar governance, as applicable.

 

“Reserve Percentage”: The decimal equivalent of that rate applicable to the
Lender under regulations issued from time to time by the Board of Governors of
the Federal Reserve System for determining the maximum reserve requirement of
the Lender with respect to “Eurocurrency liabilities” as defined in such
regulations. The Reserve Percentage applicable to a particular LIBOR Loan shall
be based upon that in effect during the subject Interest Period, with changes in
the Reserve Percentage which take effect during such Interest Period to take
effect (and to consequently change any interest rate determined with reference
to the Reserve Percentage) if and when such change is applicable to such loans.

 

“Reserves”: The following: Availability Reserves and Inventory Reserves.

 

“Revolving Credit”: Is defined in Section 2.1.

 

“Revolving Credit Ceiling”: $10,000,000.00.

 

“Revolving Credit Commitment Fee”: Is defined in Section 2.12.

 

22



--------------------------------------------------------------------------------

“Revolving Credit Early Termination Fee”: Is defined in Section 2.14.

 

“Revolving Credit Loans”: Loans made under the Revolving Credit, except that
where the term “Revolving Credit Loan” is used with reference to available
interest rates applicable to the loans under the Revolving Credit, it refers to
so much of the unpaid principal balance of the Loan Account as bears the same
rate of interest for the same Interest Period. (See Section 2.11(d)).

 

“Revolving Credit Note”: Is defined in Section 2.9.

 

“Stated Amount”: The maximum amount for which an L/C may be honored.

 

“Subsidiary”: Any corporation, association, partnership, limited liability
company, trust, or other business entity of which the designated parent shall at
any time own directly or indirectly through a Subsidiary or Subsidiaries at
least a majority (by number of votes or controlling interests) of the
outstanding voting interests.

 

“Supporting Obligation”: Has the meaning given that term in the UCC and also
refers to a Letter-of-Credit Right or secondary obligation which supports the
payment or performance of an Account, Chattel Paper, a Document, a General
Intangible, an Instrument, or Investment Property.

 

“Tangible Net Worth”: Shareholders Equity minus deferred taxes, intangible
assets, and goodwill.

 

“Termination Date”: The earliest of (a) the Maturity Date; or (b) the occurrence
of any event described in Section 10.11, below; or (c) the Lender’s notice to
the Lead Borrower setting the Termination Date on account of the occurrence of
any Event of Default other than as described in Section 10.11, below; or (d)
that date, ninety (90) days irrevocable written notice of which is provided by
the Lead Borrower to the Lender.

 

“UCC”: The Uniform Commercial Code as in effect from time to time in
Massachusetts.

 

“Unused Line Fee”: Is defined in Section 2.13(a).

 

Article 2 - The Revolving Credit:

 

2.1. Establishment of Revolving Credit

 

(a) The Lender hereby establishes a revolving line of credit (the “Revolving
Credit”) in the Borrowers’ favor pursuant to which the Lender, subject to, and
in accordance with, this Agreement, shall make loans and advances and otherwise
provide financial accommodations to and for the account of the Borrowers as
provided herein.

 

23



--------------------------------------------------------------------------------

(b) Loans, advances, and financial accommodations under the Revolving Credit
shall be made with reference to the Borrowing Base and shall be subject to
Availability. The Borrowing Base and Availability shall be determined by the
Lender by reference to Borrowing Base Certificates furnished as provided in
Section 5.4, below, and shall be subject to the following:

 

(i) Such determination shall take into account such Reserves as the Lender may
determine as being applicable thereto.

 

(ii) The Cost of Eligible Inventory will be determined in a manner consistent
with current tracking practices, based on the Borrowers’ stock ledger inventory.

 

(c) The proceeds of borrowings under the Revolving Credit shall be used solely
to (i) repay existing indebtedness, and (ii) fund the working capital needs of
the Borrowers, including Capital Expenditures in accordance with the Business
Plan, all solely to the extent permitted by this Agreement. No proceeds of a
borrowing under the Revolving Credit may be used, nor shall any be requested,
with a view towards the accumulation of any general fund or funded reserve of
the Borrowers other than in the ordinary course of the Borrowers’ business and
consistent with the provisions of this Agreement.

 

2.2. Advances in Excess of Borrowing Base (OverLoans).

 

(a) The Lender does not have any obligation to the Borrowers to make any loan or
advance, or otherwise to provide any credit to or for the benefit of the
Borrowers where the result of such loan, advance, or credit is an OverLoan.

 

(b) The Lender’s providing of an OverLoan on any one occasion does not affect
the obligations of the Borrowers hereunder (including the Borrowers’ obligation
to immediately repay any amount which otherwise constitutes an OverLoan) nor
obligate the Lender to do so on any other occasion.

 

2.3. Risks of Value of Collateral. The Lender’s reference to a given asset in
connection with the making of loans, credits, and advances and the providing of
financial accommodations under the Revolving Credit and/or the monitoring of
compliance with the provisions hereof shall not be deemed a determination by the
Lender relative to the actual value of the asset in question. All risks
concerning the value of the Collateral are and remain upon the Borrowers. All
Collateral secures the prompt, punctual, and faithful performance of the
Liabilities whether or not relied upon by the Lender in connection with the
making of loans, credits, and advances and the providing of financial
accommodations under the Revolving Credit.

 

2.4. Commitment to Make Revolving Credit Loans and Support Letters of Credit.
Subject to the provisions of this Agreement, the Lender shall make a loan or
advance under the Revolving Credit and shall endeavor to have an L/C issued for
the account of the Lead Borrower, in each instance if duly and timely requested
by the Lead Borrower as provided herein provided that:

 

(a) No OverLoan is then outstanding and none will result therefrom.

 

24



--------------------------------------------------------------------------------

(b) No Default then exists or will arise therefrom.

 

2.5. Revolving Credit Loan Requests.

 

(a) Requests for loans and advances under the Revolving Credit or for the
continuance or conversion of an interest rate applicable to a Revolving Credit
Loan may be requested by the Lead Borrower in such manner as may from time to
time be acceptable to the Lender.

 

(b) Subject to the provisions of this Agreement, the Lead Borrower may request a
Revolving Credit Loan and elect an interest rate and Interest Period to be
applicable to that Revolving Credit Loan by giving notice to the Lender by no
later than the following:

 

(i) If such Revolving Credit Loan is to be or is to be converted to a Prime Rate
Loan: By 11:30 AM on the Business Day on which the subject Revolving Credit Loan
is to be made or is to be so converted. Base Margin Loans requested by the Lead
Borrower, other than those resulting from the conversion of a LIBOR Loan, shall
not be less than $10,000.00.

 

(ii) If such Revolving Credit Loan is to be, or is to be continued as, or
converted to, a LIBOR Loan: By 1:00 PM three (3) LIBOR Business Days before the
commencement of any new Interest Period or the end of the then applicable
Interest Period. LIBOR Loans and conversions to LIBOR Loans shall each be not
less than $500,000.00 and in increments of $100,000.00 in excess of such
minimum.

 

(iii) Any LIBOR Loan which matures while any Borrower is in Default shall be
converted, at the option of the Lender, to a Prime Rate Loan notwithstanding any
notice from the Lead Borrower that such Loan is to be continued as a LIBOR Loan.

 

(c) Any request for a Revolving Credit Loan or for the continuance or conversion
of an interest rate applicable to a Revolving Credit Loan which is made after
the applicable deadline therefor, as set forth above, shall be deemed to have
been made at the opening of business on the then next Business Day or LIBOR
Business Day, as applicable.

 

(d) The Lead Borrower may request that the Lender cause the issuance by the
Issuer of L/C’s for the account of the Borrowers as provided in Section 2.17.

 

(e) The Lender may rely on any request for a loan or advance, or other financial
accommodation under the Revolving Credit which the Lender, in good faith,
believes to have been made by a Person duly authorized to act on behalf of the
Lead Borrower and may decline to make any such requested loan or advance, or
issuance, or to provide any such financial accommodation pending the Lender’s
being furnished with such documentation concerning that Person’s authority to
act as may be satisfactory to the Lender.

 

25



--------------------------------------------------------------------------------

(f) A request by the Lead Borrower for loan or advance, or other financial
accommodation under the Revolving Credit shall be irrevocable and shall
constitute certification by each Borrower that as of the date of such request,
each of the following is true and correct:

 

(i) There has been no material adverse change in the Borrowers’ financial
condition from the most recent financial information furnished Lender pursuant
to this Agreement.

 

(ii) All or a portion of any loan or advance so requested will be set aside by
the Borrowers to cover the Borrowers’ obligations for sales tax on account of
sales since the then most recent borrowing pursuant to the Revolving Credit.

 

(iii) Each representation which is made herein or in any of the Loan Documents
is then true and complete in all material respects as of and as if made on the
date of such request.

 

(iv) Unless accompanied by a written Certificate of the Lead Borrower’s
President or its Chief Financial Officer describing (in reasonable detail) the
facts and circumstances thereof and the steps (if any) being taken to remedy
such condition, that no Borrower is in Default.

 

2.6. Suspension of Revolving Credit. If, at any time or from time to time, a
Default exists:

 

(a) The Lender may suspend the Revolving Credit immediately, in which event, the
Lender shall not be obligated, during such suspension, to make any loans or
advance, or to provide any financial accommodation hereunder or to seek the
issuance of any L/C; and

 

(b) The Lender may suspend the right of the Lead Borrower to request any LIBOR
Loan or to convert any Prime Rate Loan to a LIBOR Loan.

 

2.7. Making of Revolving Credit Loans.

 

(a) A loan or advance under the Revolving Credit shall be made by the transfer
of the proceeds of such loan or advance to the Operating Account or as otherwise
instructed by the Lead Borrower.

 

(b) A loan or advance shall be deemed to have been made under the Revolving
Credit (and the Borrowers shall be indebted to the Lender for the amount thereof
immediately) at the following:

 

(i) The Lender’s initiation of the transfer of the proceeds of such loan or
advance in accordance with the Lead Borrower’s instructions (if such loan or
advance is of funds requested by the Lead Borrower).

 

(ii) The charging of the amount of such loan to the Loan Account (in all other
circumstances).

 

(c) Absent gross negligence or willful misconduct, there shall not be any
recourse to or liability of the Lender on account of:

 

(i) Any delay in the making of any loan or advance requested under the Revolving
Credit.

 

26



--------------------------------------------------------------------------------

(ii) Any delay by any bank or other depository institution in treating the
proceeds of any such loan or advance as collected funds.

 

(iii) Any delay in the receipt, and/or any loss, of funds which constitute a
loan or advance under the Revolving Credit, the wire transfer of which was
properly initiated by the Lender in accordance with wire instructions provided
to the Lender by the Lead Borrower.

 

2.8. The Loan Account.

 

(a) An account (“Loan Account”) shall be opened on the books of the Lender in
which a record shall be kept of all loans and advances made under the Revolving
Credit.

 

(b) The Lender shall also keep a record (either in the Loan Account or
elsewhere, as the Lender may from time to time elect) of all interest, fees,
service charges, costs, expenses, and other debits owed to the Lender on account
of the Liabilities and of all credits against such amounts so owed.

 

(c) All credits against the Liabilities shall be conditional upon final payment
to the Lender of the items giving rise to such credits. The amount of any item
credited against the Liabilities which is charged back against the Lender or is
disgorged for any reason or is not so paid shall be a Liability and shall be
added to the Loan Account, whether or not the item so charged back or not so
paid is returned.

 

(d) Except as otherwise provided herein, all fees, service charges, costs, and
expenses for which any Borrower is obligated hereunder are payable on demand. In
the determination of Availability, the Lender may deem fees, service charges,
accrued interest, and other payments which will be due and payable between the
date of such determination and the first day of the then next succeeding month
as having been advanced under the Revolving Credit whether or not such amounts
are then due and payable.

 

(e) The Lender, without the request of the Lead Borrower, may advance under the
Revolving Credit any interest, fee, service charge, or other payment to which
Lender is entitled from any Borrower pursuant hereto and may charge the same to
the Loan Account notwithstanding that an OverLoan may result thereby. Such
action on the part of the Lender shall not constitute a waiver of the Lender’s
rights and the Borrowers’ obligations under Section 2.10(b). Any amount which is
added to the principal balance of the Loan Account as provided in this Section
2.8(e) shall bear interest at the interest rate then and thereafter applicable
to Prime Rate Loans.

 

(f) Any statement rendered by the Lender to the Lead Borrower concerning the
Liabilities shall be considered correct and accepted by each Borrower and shall
be conclusively binding upon each Borrower unless the Lead Borrower provides the
Lender with written objection thereto within twenty (20) days from the mailing
of such statement, which written objection shall indicate, with particularity,
the reason for such objection. The Loan Account and the Lender’s books

 

27



--------------------------------------------------------------------------------

and records concerning the loan arrangement contemplated herein and the
Liabilities shall be prima facie evidence and proof of the items described
therein.

 

2.9. The Revolving Credit Note. The Borrowers’ obligation to repay loans and
advances under the Revolving Credit, with interest as provided herein, shall be
evidenced by a note (the “Revolving Credit Note”) in the form of EXHIBIT 2.9,
annexed hereto, executed by the Borrowers. Neither the original nor a copy of
the Revolving Credit Note shall be required, however, to establish or prove any
Liability. In the event that the Revolving Credit Note is ever lost, mutilated,
or destroyed, the Borrowers shall execute a replacement thereof and deliver such
replacement to the Lender.

 

2.10. Payment of The Loan Account.

 

(a) The Borrowers may repay all or any portion of the principal balance of the
Loan Account from time to time until the Termination Date.

 

(b) The Borrowers, without notice or demand from the Lender shall pay the Lender
that amount, from time to time, which is necessary so that there is no OverLoan
outstanding.

 

(c) The Borrowers shall repay the then entire unpaid balance of the Loan Account
and all other Liabilities on the Termination Date.

 

(d) The Lender shall endeavor to cause the application of payments (if any),
pursuant to Sections 2.10(a) and 2.10(b) against LIBOR Loans then outstanding in
such manner as results in the least cost to the Borrowers, but shall not have
any affirmative obligation to do so nor liability on account of the Lender’s
failure to have done so. In no event shall action or inaction taken by the
Lender excuse any Borrower from any indemnification obligation under Section
2.10(e).

 

(e) The Borrowers shall indemnify the Lender and hold the Lender harmless from
and against any loss, cost or expense (including amounts payable by the Lender
on account of “breakage fees” (so-called)) which the Lender may sustain or incur
(including, without limitation, by virtue of acceleration after the occurrence
of any Event of Default) as a consequence of the following:

 

(i) Default by any Borrower in payment of the principal amount of or any
interest on any LIBOR Loan as and when due and payable, including any such loss
or expense arising from interest or fees payable by the Lender in order to
maintain its LIBOR Loans.

 

(ii) Default by any Borrower in making a borrowing or conversion after the Lead
Borrower has given (or is deemed to have given) a request for a Revolving Credit
Loan or a request to convert a Revolving Credit Loan from one applicable
interest rate to another.

 

(iii) The making of any payment on a LIBOR Loan or the making of any conversion
of any such Loan to a Prime Rate Loan on a day that is not the last day of the
applicable Interest Period with respect thereto.

 

28



--------------------------------------------------------------------------------

2.11. Interest on Revolving Credit Loans.

 

(a) Each Revolving Credit Loan shall bear interest at the Prime Rate unless
timely notice is given (as provided in Section 2.5) that the subject Revolving
Credit Loan (or a portion thereof) is, or is to be converted to, a LIBOR Loan.

 

(b) Each Revolving Credit Loan which consists of a LIBOR Loan shall bear
interest at the applicable LIBOR Rate.

 

(c) Subject to, and in accordance with, the provisions of this Agreement, the
Lead Borrower may cause all or a part of the unpaid principal balance of the
Loan Account to bear interest at the Prime Rate or the LIBOR Rate as specified
from time to time by the Lead Borrower by notice to the Lender.

 

(d) For ease of reference and administration, each part of the Loan Account
which bears interest at the same rate interest and for the same Interest Period
is referred to herein as if it were a separate “Revolving Credit Loan”.

 

(e) The Lead Borrower shall not select, renew, or convert any interest rate for
a Revolving Credit Loan such that, in addition to interest at the Prime Rate,
there are more than four (4) LIBOR Rates applicable to the Revolving Credit
Loans at any one time.

 

(f) The Borrowers shall pay accrued and unpaid interest on each Revolving Credit
Loan in arrears as follows:

 

(i) On the applicable Interest Payment Date for that Revolving Credit Loan.

 

(ii) On the Termination Date and on the End Date.

 

(iii) Following the occurrence of any Event of Default, with such frequency as
may be determined by the Lender.

 

(g) Following the occurrence of any Event of Default (and whether or not the
Lender exercises the Lender’s rights on account thereof), all Revolving Credit
Loans shall bear interest, at the option of the Lender, at the rate then in
effect plus two percent (2%) per annum.

 

2.12. Revolving Credit Commitment Fee.

 

(a) In consideration of the commitment to make loans and advances to the
Borrowers under the Revolving Credit, and to maintain sufficient funds available
for such purpose, there has been fully earned as of the Closing Date, and the
Borrowers shall pay to the Lender, the “Revolving Credit Commitment Fee” (so
referred to herein) of $50,000.00.

 

(b) The Revolving Credit Commitment Fee shall be paid as follows: $25,000.00 of
the Revolving Credit Commitment Fee shall have been paid on or before the
Closing Date. $12,500.00 of the Revolving Credit Commitment Fee shall be paid on
the earlier of the Termination

 

29



--------------------------------------------------------------------------------

Date or June 3, 2006, and $12,500.00 of the Revolving Credit Commitment Fee
shall be paid on the earlier of the Termination Date or June 3, 2007.

 

(c) Upon the termination of the Revolving Credit or upon the occurrence of any
Event of Default described in Section 10.11, and at the option of the Lender
upon the occurrence of any other Event of Default, any remaining installments of
the Revolving Credit Commitment Fee shall be immediately due and payable.

 

2.13. Unused Line Fee. In addition to any other fee to be paid by the Borrowers
on account of the Revolving Credit, the Borrowers shall pay the Lender the
“Unused Line Fee” (so referred to herein) of 0.50% per annum of the average
difference, during the month just ended (or relevant period with respect to the
payment being made on the Termination Date) between the Active Commitment and
the aggregate of the unpaid principal balance of the Loan Account and the
undrawn Stated Amount of L/C’s outstanding during the relevant period. The
Unused Line Fee shall be paid in arrears, on the first day of each month after
the execution of this Agreement and on the Termination Date.

 

2.14. Early Termination Fee.

 

(a) (i) In the event that the Termination Date occurs, for any reason, prior to
the Maturity Date, the Borrowers shall pay to the Lender the “Revolving Credit
Early Termination Fee” (so referred to herein) in the amount set forth below:

 

TERMINATION DATE

--------------------------------------------------------------------------------

   AMOUNT


--------------------------------------------------------------------------------

On or before June 3, 2006

   $ 300,000.00

From and after June 3, 2006 and on or before June 3, 2007

   $ 200,000.00

From and after June 3, 2007

   $ 100,000.00

 

(ii) All parties to this Agreement agree and acknowledge that they will have
suffered damages on account of the early termination of the Revolving Credit and
that, in view of the difficulty in ascertaining the amount of such damages, that
the Early Termination Fee constitutes reasonable compensation and liquidated
damages to compensate on account thereof.

 

2.15. Collateral Monitoring Fee. In addition to any other fee or expense to be
paid by the Borrowers on account of the Revolving Credit, the Borrowers shall
pay the Lender the “Collateral Monitoring Fee” (so referred to herein) of
$1,000.00 per month. The Collateral Monitoring Fee shall be paid on the first
day of each month after the execution of this Agreement in monthly installments
of $1,000.00 each. The full amount of the Collateral Monitoring Fee has been
earned in full by the Lender as of the Closing Date. Upon the Termination Date,
the amount of the Collateral Monitoring Fee that would be payable through the
Maturity Date shall be due and payable in full.

 

30



--------------------------------------------------------------------------------

2.16. Concerning Fees. The Borrowers shall not be entitled to any credit, rebate
or repayment of any fee earned by the Lender pursuant to this Agreement or any
Loan Document notwithstanding any termination of this Agreement or suspension or
termination of the Lender’s obligation to make loans and advances hereunder.

 

2.17. Lender’s Discretion.

 

(a) Each reference in the Loan Documents to the exercise of discretion or the
like by the Lender shall be to the Lender’s exercise of its judgment, in good
faith (which shall be presumed), based upon such information of which that
Person then has actual knowledge.

 

(b) In the exercise of such discretion, the following may be taken into account.

 

(i) The reasonable anticipation: of an adverse change to the value of the
Collateral; the enforceability of the Lender’s Collateral Interests therein; or
the amount which the Lender would likely realize therefrom (taking into account
delays which may possibly be encountered in the Lender’s realizing upon the
Collateral and likely Costs of Collection).

 

(ii) The content, completeness, and accuracy of any report or financial
information delivered to the Lender by or on behalf of any Borrower and the
manner by which such report or financial information was prepared.

 

(iii) The existence of circumstances which suggest an increase in the likelihood
that any Borrower may become the subject of a bankruptcy or insolvency
proceeding.

 

(iv) The existence of circumstances suggest that any Borrower is in Default.

 

(c) In the exercise of such discretion, the Lender also may take into account
any of the following factors:

 

(i) Those included in, or tested by, the definitions of “Eligible Credit Card
Receivables,” “Eligible Inventory”, “Eligible Third Party Receivables”, and
“Cost”.

 

(ii) The current financial and business climate of the industry in which the
Borrowers compete (having regard for the Borrowers’ position in that industry).

 

(iii) General macroeconomic conditions which have a material effect on the
Borrowers’ cost structure.

 

(iv) Material changes in or to the mix of the Borrowers’ Inventory.

 

(v) Seasonality with respect to the Borrowers’ Inventory and patterns of retail
sales.

 

31



--------------------------------------------------------------------------------

(vi) Such other factors as the Lender reasonably determine as having a material
bearing on credit risks associated with the providing of loans and financial
accommodations to the Borrowers.

 

(d) The burden of establishing the failure of the Lender to have acted in a
reasonable manner in the Lender’s exercise of such discretion shall be the
Borrowers’ and may be made only by clear and convincing evidence.

 

2.18. Procedures For Issuance of L/C’s.

 

(a) The Lead Borrower may request that the Lender cause the issuance by the
Issuer of L/C’s for the account of any Borrower. Each such request shall be in
such manner as may from time to time be acceptable to the Lender.

 

(b) The Lender will endeavor to cause the issuance of any L/C so requested by
the Lead Borrower, provided that, at the time that the request is made, the
Revolving Credit has not been suspended as provided in Section 2.6 and if so
issued:

 

(i) The aggregate Stated Amount of all L/C’s then outstanding, does not exceed
Two Million Dollars ($2,000,000.00).

 

(ii) The expiry of the L/C is not later than the earlier of thirty (30) days
prior to the Maturity Date or the following:

 

(A) Standby’s: One (1) year from initial issuance.

 

(B) Documentary’s: Ninety (90) days from issuance.

 

(iii) If the expiry of an L/C is later than the Maturity Date, it is 105% cash
collateralized at its issuance.

 

(iv) An OverLoan will not result from the issuance of the subject L/C.

 

(c) Each Borrower shall execute such documentation to apply for and support the
issuance of an L/C as may be required by the Issuer.

 

(d) Absent gross negligence or willful misconduct, there shall not be any
recourse to, nor liability of, the Lender on account of

 

(i) Any delay or refusal by an Issuer to issue an L/C;

 

(ii) Any action or inaction of an Issuer on account of or in respect to, any
L/C.

 

(e) The Borrowers shall reimburse the Issuer for the amount of any honoring of a
drawing under an L/C on the same day on which such honoring takes place. The
Lender, without the request of any Borrower, may advance under the Revolving
Credit (and charge to the Loan Account) the amount of any honoring of any L/C
and other amount for which any Borrower, the Issuer, or the

 

32



--------------------------------------------------------------------------------

Lender becomes obligated on account of, or in respect to, any L/C. Such advance
shall be made whether or not any Borrower is in Default or such advance would
result in an OverLoan. Such action shall not constitute a waiver of the Lender’s
rights under Section 2.10(b) hereof.

 

2.19. Fees For L/C’s.

 

(a) The Borrowers shall pay to the Lender a fee, on account of L/C’s, the
issuance of which had been procured by the Lender, monthly in arrears, and on
the Termination Date and on the End Date, equal to 2.00% per annum of the
weighted average Stated Amount of all L/C’s outstanding during the period in
respect of which such fee is being paid with respect to all Standby L/C’s, and
1.50% per annum of the weighted average Stated Amount of all L/C’s outstanding
during the period in respect of which such fee is being paid with respect to all
Documentary L/C’s; except that, following the occurrence of any Event of
Default, such fee shall be increased by two percent (2%) per annum.

 

(b) In addition to the fees to be paid as provided in Subsection 2.18(a), above,
the Borrowers shall pay to the Lender (or to the Issuer, if so requested by
Lender), on demand, all issuance, processing, negotiation, amendment, and
administrative fees and other amounts charged by the Issuer on account of, or in
respect to, any L/C.

 

(c) If any change in Applicable Law shall either:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirements against letters of credit heretofore or hereafter issued by any
Issuer or with respect to which the Lender or any Issuer has an obligation to
lend to fund drawings under any L/C; or

 

(ii) impose on any Issuer any other condition or requirements relating to any
such letters of credit;

 

and the result of any event referred to in Section 2.18(c)(i) or 2.18(c)(ii),
above, shall be to increase the cost to the Lender or to any Issuer of issuing
or maintaining any L/C (which increase in cost shall be the result of such
Issuer’s reasonable allocation among the Lender’s or Issuer’s letter of credit
customers of the aggregate of such cost increases resulting from such events),
then, upon demand by the Lender and delivery by the Lender to the Lead Borrower
of a certificate of an officer of the Lender or the subject Issuer describing
such change in law, executive order, regulation, directive, or interpretation
thereof, its effect on the Lender or such Issuer, and the basis for determining
such increased costs and their allocation, the Borrowers shall immediately pay
to the Lender, from time to time as specified by the Lender, such amounts as
shall be sufficient to compensate the Lender or the subject Issuer for such
increased cost. The Lender’s or any Issuer’s determination of costs incurred
under Section 2.18(c)(i) or 2.18(c)(ii), above, and the allocation, if any, of
such costs among the Borrowers and other letter of credit customers of the
Lender or such Issuer, if done in good faith and made on an equitable basis and
in accordance with such officer’s certificate, shall be conclusive and binding
on the Borrowers.

 

33



--------------------------------------------------------------------------------

2.20. Concerning L/C’s.

 

(a) None of the Issuer, the Issuer’s correspondents, the Lender or any advising,
negotiating, or paying bank with respect to any L/C shall be responsible in any
way for:

 

(i) The performance by any beneficiary under any L/C of that beneficiary’s
obligations to any Borrower.

 

(ii) The form, sufficiency, correctness, genuineness, authority of any person
signing; falsification; or the legal effect of; any documents called for under
any L/C if (with respect to the foregoing) such documents on their face appear
to be in order.

 

(b) The Issuer may honor, as complying with the terms of any L/C and of any
drawing thereunder, any drafts or other documents otherwise in order, but signed
or issued by an administrator, executor, conservator, trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, liquidator,
receiver, or other legal representative of the party authorized under such L/C
to draw or issue such drafts or other documents.

 

(c) Unless otherwise agreed to, in the particular instance, each Borrower hereby
authorizes any Issuer to:

 

(i) Select an advising bank, if any.

 

(ii) Select a paying bank, if any.

 

(iii) Select a negotiating bank.

 

(d) All directions, correspondence, and funds transfers relating to any L/C are
at the risk of the Borrowers. The Issuer shall have discharged the Issuer’s
obligations under any L/C which, or the drawing under which, includes payment
instructions, by the initiation of the method of payment called for in, and in
accordance with, such instructions (or by any other commercially reasonable and
comparable method). Neither the Lender nor the Issuer shall have any
responsibility for any inaccuracy, interruption, error, or delay in transmission
or delivery by post, telegraph or cable, or for any inaccuracy of translation.

 

(e) Lender’s and the Issuer’s rights, powers, privileges and immunities
specified in or arising under this Agreement are in addition to any heretofore
or at any time hereafter otherwise created or arising, whether by statute or
rule of law or contract.

 

(f) Except to the extent otherwise expressly provided hereunder or agreed to in
writing by the Issuer and the Lead Borrower, Documentary L/C’s will be governed
by the Uniform Customs and Practice for Documentary Credits, International
Chamber of Commerce, Publication No. 500, and standby L/C’s will be governed by
International Standby Practices ISP98 (adopted by the International Chamber of
Commerce on April 6, 1998) and any respective subsequent revisions thereof.

 

34



--------------------------------------------------------------------------------

(g) The obligations of the Borrowers under this Agreement with respect to L/C’s
are absolute, unconditional, and irrevocable and shall be performed strictly in
accordance with the terms hereof under all circumstances, whatsoever including,
without limitation, the following:

 

(i) Any lack of validity or enforceability or restriction, restraint, or stay in
the enforcement of this Agreement, any L/C, or any other agreement or instrument
relating thereto.

 

(ii) Any Borrower’s consent to any amendment or waiver of, or consent to the
departure from, any L/C.

 

(iii) The existence of any claim, set-off, defense, or other right which any
Borrower may have at any time against the beneficiary of any L/C.

 

(iv) Any good faith honoring of a drawing under any L/C, which drawing possibly
could have been dishonored based upon a strict construction of the terms of the
L/C.

 

2.21. Changed Circumstances.

 

(a) The Lender may advise the Lead Borrower that the Lender has made the good
faith determination (which determination shall be final and conclusive) of any
of the following:

 

(i) Adequate and fair means do not exist for ascertaining the rate for LIBOR
Loans.

 

(ii) The continuation of or conversion of any Revolving Credit Loan to a LIBOR
Loan has been made impracticable or unlawful by the occurrence of a contingency
that materially and adversely affects the applicable market or the compliance by
the Lender or any Revolving Credit Lender in good faith with any Applicable Law.

 

(iii) The indices on which the interest rates for LIBOR Loans are based shall no
longer represent the effective cost to the Lender for U.S. dollar deposits in
the interbank market for deposits in which it regularly participates.

 

(b) In the event that the Lender advises the Lead Borrower of an occurrence
described in Section 2.20(a), then, until the Lender notifies the Lead Borrower
that the circumstances giving rise to such notice no longer apply:

 

(i) The obligation of to make loans of the type affected by such changed
circumstances or to permit the Lead Borrower to select the affected interest
rate as otherwise applicable to any Revolving Credit Loans shall be suspended.

 

(ii) Any notice which the Lead Borrower had given the Lender with respect to any
LIBOR Loan, the time for action with respect to which has not occurred prior to
the Lender’s having given notice pursuant to Section 2.20(a), shall be deemed at
the option of the Lender to not having been given.

 

35



--------------------------------------------------------------------------------

2.22. Designation of Lead Borrower as Borrowers’ Agent.

 

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as that Borrower’s agent to obtain loans and advances under the Revolving
Credit, the proceeds of which shall be available to each Borrower for those uses
as those set forth in Section 2.1(c). As the disclosed principal for its agent,
each Borrower shall be obligated to the Lender on account of loans and advances
so made under the Revolving Credit as if made directly by the Lender to that
Borrower, notwithstanding the manner by which such loans and advances are
recorded on the books and records of the Lead Borrower and of any Borrower.

 

(b) Each Borrower recognizes that credit available to it under the Revolving
Credit is in excess of and on better terms than it otherwise could obtain on and
for its own account and that one of the reasons therefor is its joining in the
credit facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to fully, faithfully, and punctually
discharge all Liabilities of all of the Borrowers.

 

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Revolving Credit Loan.

 

(d) The proceeds of each loan and advance provided under the Revolving Credit
which is requested by the Lead Borrower shall be deposited into the Operating
Account or as otherwise indicated by the Lead Borrower. The Lead Borrower shall
cause the transfer of the proceeds thereof to the (those) Borrower(s) on whose
behalf such loan and advance was obtained. The Lender shall not have any
obligation to see to the application of such proceeds.

 

Article 3 - Conditions Precedent:

 

As a condition to the effectiveness of this Agreement, the establishment of the
Revolving Credit, and the making of the first loan under the Revolving Credit,
each of the documents respectively described in Sections 3.1 through and
including 3.4 (each in form and substance satisfactory to the Lender) shall have
been delivered to the Lender, and the conditions respectively described in
Sections 3.5 through and including 3.17, shall have been satisfied:

 

3.1. Corporate Due Diligence.

 

(a) Certificates of corporate good standing for each Borrower issued by the
Secretary of State for the state in which each Borrower is incorporated.

 

(b) Certificates of due qualification, in good standing, issued by the
Secretary(ies) of State of each state in which the nature of each Borrower’s
business conducted or assets owned would require such qualification.

 

(c) A Certificate of each Borrower’s Secretary of the due adoption, continued
effectiveness, and setting forth the texts of, each corporate resolution adopted
in connection with the establishment of the loan arrangement contemplated by the
Loan Documents and attesting to the true signatures of each Person authorized as
a signatory to any of the Loan Documents.

 

36



--------------------------------------------------------------------------------

3.2. Opinion. An opinion of counsel to the Borrowers in form and substance
satisfactory to the Lender.

 

3.3. Additional Documents. Such additional instruments and documents as the
Lender or its counsel reasonably may require or request including, without
limitation, the documents listed on EXHIBIT 3.3 hereto.

 

3.4. Officers’ Certificates. Certificates executed by the Chief Executive
Officer, Secretary and Treasurer of the Lead Borrower which state that:

 

(a) Such officer, acting on behalf of the Borrowers, has reviewed each of the
Loan Documents and has had the benefit of independent counsel (Attorneys Adorno
& Yoss) of the Lead Borrower’s selection in connection with the review and
negotiation of the Loan Documents. In particular, and without limiting the
generality of such review, the following provisions of the Loan Documents have
been brought to the attention of the undersigned by such counsel:

 

(i) The waiver of the right to a trial by jury in connection with controversies
arising out of the loan arrangement contemplated by the Loan Documents.

 

(ii) The designation of, and submission to the exclusive jurisdiction and venue
of, certain courts.

 

(iii) Various other waivers and indemnifications included therein.

 

(iv) The circumstances under which the Liabilities could be accelerated and the
grace periods available with respect to certain Events of Default.

 

(b) The representations and warranties made by the Borrowers to the Lender in
the Loan Documents are true and complete in all material respects as of the date
of such Certificate, and that no event has occurred which is or which, solely
with the giving of notice or passage of time (or both) would be an Event of
Default.

 

3.5. Representations and Warranties. Each of the representations made by or on
behalf of each Borrower in this Agreement or in any of the other Loan Documents
or in any other report, statement, document, or paper provided by or on behalf
of each Borrower shall be true and complete in all material respects as of the
date as of which such representation or warranty was made.

 

3.6. Minimum Day One Availability. After giving effect to the first funding
under the Revolving Credit, Availability shall not be less than $1,000,000.00.
In addition, the Borrowers must demonstrate a level of Availability for a
minimum of the twelve (12) month period from the Closing Date satisfactory to
the Lender, based upon the terms of this Agreement and the Business Plan.

 

37



--------------------------------------------------------------------------------

3.7. Repayment of Existing Indebtedness. The Lender shall have received a payoff
letter from the Borrowers’ existing lender under their existing financing
arrangement, as well as a tender of releases and discharges of all collateral
security for the existing financing arrangement, each in form and substance
satisfactory to the Lender. Such Indebtedness shall be repaid contemporaneously
with the making of the first Revolving Credit Loan hereunder.

 

3.8. Consents. All necessary consents and approvals to the transactions
contemplated hereby shall have been obtained and shall be satisfactory to the
Lender.

 

3.9. Material Agreements. The consummation of the transactions contemplated
hereby shall not (a) violate any applicable law, statute, rule or regulation or
(b) conflict with, or result in a default or event of default under, any
material agreement of any Borrower. There shall not have occurred any default of
any material contract or agreement of any Borrower.

 

3.10. Litigation. There shall not be pending any litigation or other proceeding,
the result of which could reasonably be expected to have a Material Adverse
Effect.

 

3.11. Perfection of Encumbrances.

 

(a) The Lender shall have received results of searches or other evidence
reasonably satisfactory to the Lender (in each case dated as of a date
reasonably satisfactory to the Lender) indicating the absence of Encumbrances,
except for Permitted Encumbrances, on the assets of the Borrowers, except for
which termination statements and releases reasonably satisfactory to the Lender
are being tendered concurrently with such extension of credit.

 

(b) The Lender shall have received all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Lender to be filed, registered or recorded to create or perfect
the first priority Encumbrances intended to be created under the Loan Documents
and all such documents and instruments shall have been so filed (or provision
made therefor), registered or recorded to the satisfaction of the Lender.

 

3.12. Insurance. The Lender shall be reasonably satisfied with the insurance
maintained by the Borrowers, and the Lender shall have received an endorsement
to such insurance policies naming the Lender as loss payee and/or additional
insured and otherwise satisfactory in form and substance to the Lender.

 

3.13. All Fees and Expenses Paid. All fees due at or immediately after the first
funding under the Revolving Credit and all costs and expenses incurred by the
Lender in connection with the establishment of the credit facility contemplated
hereby (including the fees and expenses of counsel to the Lender) shall have
been paid in full.

 

3.14. No Default. No Default or Event of Default then exists.

 

3.15. No Adverse Change. No event shall have occurred or failed to occur, which
occurrence or failure is or could have a materially adverse effect upon any
Borrower’s financial condition when compared with such financial condition at
March 31, 2005.

 

38



--------------------------------------------------------------------------------

3.16. Benefit of Conditions Precedent. The conditions set forth in this Article
3 are for the sole benefit of the Lender and may be waived by the Lender in
whole or in part without prejudice to the Lender.

 

No document shall be deemed delivered to the Lender until received and accepted
by the Lender at its offices in Braintree, Massachusetts. Under no circumstances
shall this Agreement take effect until executed and accepted by the Lender at
said offices.

 

Article 4 - General Representations, Covenants and Warranties:

 

To induce the Lender to establish the credit facility contemplated herein and to
induce the Lender to provide loans and advances under the Revolving Credit (each
of which loans shall be deemed to have been made in reliance thereupon) the
Borrowers, in addition to all other representations, warranties, and covenants
made by the Borrowers in any other Loan Document, makes those representations,
warranties, and covenants included in this Agreement.

 

4.1. Payment and Performance of Liabilities. The Borrowers shall pay each
payment Liability when due (or when demanded, if payable on demand) and shall
promptly, punctually, and faithfully perform each other Liability.

 

4.2. Due Organization. Authorization. No Conflicts.

 

(a) Except as set forth on EXHIBIT 4.2, each Borrower presently is and shall
hereafter remain in good standing as a corporation under the laws of the state
in which it was organized, as set forth in the Preamble to this Agreement, and
is and shall hereafter remain duly qualified and in good standing in every other
state in which, by reason of the nature or location of such Borrower’s assets or
operation of such Borrower’s business, such qualification may be necessary,
except where the failure to so qualify would not have a Material Adverse Effect.

 

(b) Each Borrower’s respective organizational identification number assigned to
it by the state of its incorporation and its respective federal employer
identification number is listed on EXHIBIT 4.2, annexed hereto.

 

(c) No Borrower shall not change its state of organization; any organizational
identification number assigned to such Borrower by that state; or such
Borrower’s federal taxpayer identification number.

 

(d) Each Affiliate is listed on EXHIBIT 4.2. The Lead Borrower shall provide the
Lender with prior written notice of any entity’s becoming or ceasing to be an
Affiliate.

 

(e) Each Borrower has all requisite power and authority to execute and deliver
all Loan Documents to which such Borrower is a party and has and will hereafter
retain all requisite power to perform all Liabilities.

 

(f) The execution and delivery by each Borrower of each Loan Document to which
it is a party; each Borrower’s consummation of the transactions contemplated by
such Loan Documents (including, without limitation, the creation of Collateral
Interests by such Borrower to

 

39



--------------------------------------------------------------------------------

secure the Liabilities); each Borrower’s performance under those of the Loan
Documents to which it is a party

 

(i) Has been duly authorized by all necessary action.

 

(ii) Does not, and will not, contravene in any material respect any provision of
any Requirement of Law or obligation of such Borrower.

 

(iii) Will not result in the creation or imposition of, or the obligation to
create or impose, any Encumbrance upon any assets of such Borrower pursuant to
any Requirement of Law or obligation, except pursuant to the Loan Documents.

 

(g) The Loan Documents have been duly executed and delivered by each Borrower
and are the legal, valid and binding obligations of each Borrower, enforceable
against each Borrower in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

4.3. Trade Names.

 

(a) EXHIBIT 4.3, annexed hereto, is a listing of:

 

(i) All names under which each Borrower conducted its business during the prior
five (5) year period.

 

(ii) All Persons with whom any Borrower consolidated or merged, or from whom any
Borrower acquired in a single transaction or in a series of related transactions
substantially all of such Person’s assets during the prior five (5) year period.

 

(b) The Lead Borrower will provide the Lender with not less than twenty-one (21)
days prior written notice (with reasonable particularity) of any change to any
Borrower’s name from that under which such Borrower is conducting its business
at the execution of this Agreement and will not effect such change unless such
Borrower is then in compliance with all provisions of this Agreement.

 

4.4. Infrastructure.

 

(a) Each Borrower has and will maintain a sufficient infrastructure to conduct
its business as presently conducted and as contemplated to be conducted
following its execution of this Agreement.

 

(b) Each Borrower owns and possesses, or has the right to use (and will
hereafter own, possess, or have such right to use) all patents, industrial
designs, trademarks, trade names, trade styles, brand names, service marks,
logos, copyrights, trade secrets, know-how, confidential information, and other
intellectual or proprietary property of any third Person necessary for such
Borrower’s conduct of such Borrower’s business.

 

40



--------------------------------------------------------------------------------

(c) To the Borrowers’ knowledge, the conduct by each Borrower of such Borrower’s
business does not presently infringe (nor will such Borrower conduct its
business in the future so as to infringe) the patents, industrial designs,
trademarks, trade names, trade styles, brand names, service marks, logos,
copyrights, trade secrets, know-how, confidential information, or other
intellectual or proprietary property of any third Person.

 

4.5. Locations.

 

(a) The Collateral, and the books, records, and papers of the Borrowers
pertaining thereto, are kept and maintained solely at those locations which are
listed on EXHIBIT 4.5, annexed hereto, which EXHIBIT includes, with respect to
each such location, the name and address of the landlord on the Lease which
covers such location (or an indication that a Borrower owns the subject
location) and of all service bureaus with which any such records are maintained.

 

(b) No Borrower shall remove any of the Collateral from those locations listed
on EXHIBIT 4.5 except for the following purposes:

 

(i) To accomplish sales of Inventory in the ordinary course of business.

 

(ii) To move Inventory from one such location to another such location.

 

(iii) To utilize such of the Collateral as is removed from such locations in the
ordinary course of business (such as motor vehicles).

 

(c) Except upon the prior approval of the Lender, no Borrower will commit to, or
open or close any location at which the Borrower maintains, offers for sales, or
stores any of the Collateral.

 

(d) Except as otherwise disclosed pursuant to, or permitted by, this Section
4.5, no tangible personal property of any Borrower is in the care or custody of
any third party or stored or entrusted with a bailee or other third party and
none shall hereafter be placed under such care, custody, storage, or
entrustment.

 

4.6. Encumbrances.

 

(a) The Borrowers are, and shall hereafter remain, the owner of the Collateral
free and clear of all Encumbrances other than any Permitted Encumbrance.

 

(b) No Borrower shall acquire or obtain the right to use any Equipment, the
acquisition or right to use of which Equipment is otherwise permitted by this
Agreement, in which Equipment any third party has an interest, except for:

 

(i) Equipment which is merely incidental to the conduct of such Borrower’s
business.

 

(ii) Equipment, the acquisition or right to use of which has been consented to
by the Lender, which consent may be conditioned upon the Lender’s receipt of
such

 

41



--------------------------------------------------------------------------------

agreement with the third party which has an interest in such Equipment as is
satisfactory to the Lender.

 

4.7. Indebtedness. The Borrowers do not and shall not hereafter have any
Indebtedness other than any Permitted Indebtedness.

 

4.8. Insurance.

 

(a) EXHIBIT 4.8, annexed hereto, is a schedule of all insurance policies owned
by the Borrowers or under which any Borrower is the named insured. Each of such
policies is in full force and effect. No Borrower is in material default or
violation of any such policy.

 

(b) The Borrowers shall have and maintain at all times insurance covering such
risks, in such amounts, containing such terms, in such form, for such periods,
and written by such companies as may be satisfactory to the Lender.

 

(c) All insurance carried by the Borrowers shall provide for a minimum of thirty
(30) days’ prior written notice of cancellation to the Lender and all such
insurance which covers the Collateral shall

 

(i) Include an endorsement in favor of the Lender, which endorsement shall
provide that the insurance, to the extent of the Lender’s interest therein,
shall not be impaired or invalidated, in whole or in part, by reason of any act
or neglect of any Borrower or by the failure of any Borrower to comply with any
warranty or condition of the policy.

 

(ii) Not include an endorsement in favor of any other Person.

 

(d) The coverage reflected on EXHIBIT 4.8 presently satisfies the foregoing
requirements, it being recognized by the Borrowers, however, that such
requirements may change hereafter to reflect changing circumstances.

 

(e) The Lead Borrower shall furnish the Lender from time to time with
certificates or other evidence satisfactory to the Lender regarding compliance
by the Borrowers with the foregoing requirements.

 

(f) In the event of the failure by the Borrowers to maintain insurance as
required herein, the Lender, at its option, may obtain such insurance at the
expense of the Borrowers, provided, however, the Lender’s obtaining of such
insurance shall not constitute a cure or waiver of any Event of Default
occasioned by the Borrowers’ failure to have maintained such insurance.

 

(g) The Borrowers shall maintain at all times those policies of insurance
obtained by the Borrowers and assigned to the Lender.

 

4.9. Licenses. EXHIBIT 4.9, annexed hereto, is a schedule of all presently
effective Capital Leases material license, distributorship, franchise, and
similar material agreement issued to, or to which any Borrower is a party. Each
material license, distributorship, franchise, and similar agreement issued to,
or to which any Borrower is a party, is in full force and effect. No

 

42



--------------------------------------------------------------------------------

party to any such license or agreement is in material default or violation
thereof. No Borrower has received any notice or threat of cancellation of any
such license or agreement.

 

4.10. Capital Leases. EXHIBIT 4.10, annexed hereto, is a schedule of all
presently effective Capital Leases. (EXHIBIT 4.5 includes a list of all other
presently effective Leases). Each of such Leases and Capital Leases is in full
force and effect. No party to any such Lease or Capital Lease is in material
default or violation of any such Lease or Capital Lease. No Borrower has
received any notice or threat of cancellation of any such Lease or Capital
Lease. During the existence of an Event of Default each Borrower hereby
authorizes the Lender at any time and from time to time to contact any of such
Borrower’s landlords in order to confirm such Borrower’s continued compliance
with the terms and conditions of the Lease(s) between such Borrower and that
landlord and to discuss such issues concerning such Borrower’s occupancy under
such Lease(s) as the Lender may determine.

 

4.11. Requirements of Law. Each Borrower is in compliance with, and shall
hereafter comply with and use its assets in compliance with, all Requirements of
Law, except where the failure of such compliance will not have a Material
Adverse Effect. During the prior five (5) year period, no Borrower has received
any notice of any violation of any Requirement of Law (other than of a violation
which does not have a Material Adverse Effect), which violation has not been
cured or otherwise remedied.

 

4.12. Labor Relations.

 

(a) No Borrower has been, and is not presently, a party to any collective
bargaining or other labor contract.

 

(b) There is not presently pending and, to the Borrowers’ knowledge, there is
not threatened any of the following:

 

(i) Any strike, slowdown, picketing, work stoppage, or employee grievance
process.

 

(ii) Any proceeding against or affecting any Borrower relating to the alleged
violation of any Applicable Law pertaining to labor relations or before National
Labor Relations Board, the Equal Employment Opportunity Commission, or any
comparable governmental body, organizational activity, or other labor or
employment dispute against or affecting any Borrower, which, if determined
adversely to such Borrower could have a Material Adverse Effect.

 

(iii) Any lockout of any employees by any Borrower (and no such action is
contemplated by any Borrower).

 

(iv) Any application for the certification of a collective bargaining agent.

 

(c) To Borrower’s knowledge, no event has occurred or circumstance exists which
could provide the basis for any work stoppage or other labor dispute.

 

43



--------------------------------------------------------------------------------

(d) Each Borrower:

 

(i) Has complied in all material respects with all Applicable Law relating to
employment, equal employment opportunity, nondiscrimination, immigration, wages,
hours, benefits, collective bargaining, the payment of social security and
similar taxes, occupational safety and health, and plant closing.

 

(ii) To Borrower’s knowledge, is not liable for the payment of compensation,
damages, taxes, fines, penalties, or other amounts, however designated, for such
Borrower’s failure to comply with any Applicable Law referenced in Section
4.12(d)(i).

 

4.13. Maintain Properties. The Borrowers shall:

 

(a) Keep the Collateral in good order and repair (ordinary reasonable wear and
tear and insured casualty excepted).

 

(b) Not suffer or cause the waste or destruction of any material part of the
Collateral.

 

(c) Not use any of the Collateral in violation of any policy of insurance
thereon.

 

(d) Not sell, lease, or otherwise dispose of any of the Collateral, other than
the following:

 

(i) The sale of Inventory in compliance with this Agreement.

 

(ii) The disposal of Equipment which is obsolete, worn out, or damaged beyond
repair, which Equipment is replaced to the extent necessary to preserve or
improve the operating efficiency of any Borrower.

 

(iii) The turning over to the Lender of all Receipts as provided herein.

 

4.14. Taxes.

 

(a) With respect to the Borrowers’ federal, state, and local tax liability and
obligations:

 

(i) Each Borrower, in compliance with all Applicable Law, has properly filed all
returns due to be filed up to the date of this Agreement.

 

(ii) Except as described on EXHIBIT 4.14:

 

(A) At no time has any Borrower received from any taxing authority any request
to perform any examination of or with respect to any Borrower nor any other
written or verbal notice in any way relating to any claimed failure by any
Borrower to comply with all Applicable Law concerning payment of any taxes or
other amounts in the nature of taxes.

 

44



--------------------------------------------------------------------------------

(B) No agreement is extant which waives or extends any statute of limitations
applicable to the right of any taxing authority to assert a deficiency or make
any other claim for or in respect to federal income taxes.

 

(C) No issue has been raised in any tax examination of any Borrower which, by
application of similar principles, reasonably could be expected to result in the
assertion of a deficiency for any fiscal year open for examination, assessment,
or claim by any taxing authority.

 

(b) Except where the failure to do any of the following would not reasonably be
expected to have a Material Adverse Effect, each Borrower has, and hereafter
shall: pay, as they become due and payable, all taxes and unemployment
contributions and other charges of any kind or nature levied, assessed or
claimed against such Borrower or the Collateral by any person or entity whose
claim could result in an Encumbrance upon any asset of such Borrower or by any
governmental authority; properly exercise any trust responsibilities imposed
upon such Borrower by reason of withholding from employees’ pay or by reason of
such Borrower’s receipt of sales tax or other funds for the account of any third
party; timely make all contributions and other payments as may be required
pursuant to any Employee Benefit Plan now or hereafter established by such
Borrower; and timely file all tax and other returns and other reports with each
governmental authority to whom such Borrower is obligated to so file.

 

4.15. No Margin Stock. No Borrower is engaged in the business of extending
credit for the purpose of purchasing or carrying any margin stock (within the
meaning of Regulations U, T, and X of the Board of Governors of the Federal
Reserve System of the United States). No part of the proceeds of any borrowing
hereunder will be used at any time to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock.

 

4.16. Investment and Holding Company Status. No Borrower is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

 

4.17. ERISA.

 

(a) Neither any Borrower nor any ERISA Affiliate has ever:

 

(i) Violated or failed to be in full compliance with any Borrower’s Employee
Benefit Plan.

 

(ii) Failed timely to file all reports and filings required by ERISA to be filed
by any Borrower.

 

(iii) Engaged in any nonexempt “prohibited transactions” or “reportable events”
(respectively as described in ERISA).

 

45



--------------------------------------------------------------------------------

(iv) Engaged in, or committed, any act such that a tax or penalty reasonably
could be imposed upon any Borrower on account thereof pursuant to ERISA.

 

(v) Accumulate any material cumulative funding deficiency within the meaning of
ERISA.

 

(vi) Terminated any Employee Benefit Plan such that a lien could be asserted
against any assets of any Borrower on account thereof pursuant to ERISA.

 

(vii) Been a member of, contributed to, or have any obligation under any
Employee Benefit Plan which is a multiemployer plan within the meaning of
Section 4001(a) of ERISA.

 

(b) Neither any Borrower nor any ERISA Affiliate shall ever engage in any action
of the type described in Section 4.17(a).

 

4.18. Hazardous Materials.

 

(a) No Borrower has ever: (i) been legally responsible for any release or threat
of release of any Hazardous Material; or (ii) received notification of the
incurrence of any expense in connection with the assessment, containment, or
removal of any Hazardous Material for which such Borrower would be responsible.

 

(b) Each Borrower shall: (i) dispose of any Hazardous Material only in
compliance with all Environmental Laws and (ii) have possession of any Hazardous
Material only in the ordinary course of such Borrower’s business and in
compliance with all Environmental Laws.

 

4.19. Litigation. Except as described in EXHIBIT 4.19, annexed hereto, there is
not presently pending or threatened by or against any Borrower any suit, action,
proceeding, or investigation which, if determined adversely to any Borrower,
would have a Material Adverse Effect upon any Borrower’s financial condition or
ability to conduct its business as such business is presently conducted or is
contemplated to be conducted in the foreseeable future. As of the Closing Date,
no Borrower is the holder of any Commercial Tort Claim.

 

4.20. Dividends. Investments. Corporate Action. The Borrowers shall not:

 

(a) Pay any cash dividend or make any other distribution in respect of any class
of the Borrowers’ capital stock.

 

(b) Make any payment on account of any Indebtedness other than payment of the
Liabilities.

 

(c) Own, redeem, retire, purchase, or acquire any Borrower’s capital stock.

 

(d) Invest in or purchase any stock or securities or rights to purchase any such
stock or securities, of any Person.

 

46



--------------------------------------------------------------------------------

(e) Merge or consolidate or be merged or consolidated with or into any other
corporation or other entity.

 

(f) Consolidate any Borrower’s operations with those of any other Person.

 

(g) Organize or create any Affiliate.

 

(h) Subordinate any debts or obligations owed to any Borrower by any third party
to any other debts owed by such third party to any other Person.

 

(i) Acquire any assets other than in the ordinary course and conduct of the
Borrowers’ business as conducted at the execution of this Agreement.

 

4.21. Loans. The Borrowers shall not make any loans or advances to, nor acquire
the Indebtedness of, any Person, provided, however, the foregoing does not
prohibit any of the following:

 

(a) Advance payments made to any Borrower’s suppliers in the ordinary course.

 

(b) Advances to any Borrower’s officers, employees, and salespersons with
respect to reasonable expenses to be incurred by such officers, employees, and
salespersons for the benefit of any Borrower, which expenses are properly
substantiated by the person seeking such advance and properly reimbursable by
such Borrower.

 

4.22. Protection of Assets. The Lender, in the Lender’s discretion, and from
time to time, may discharge any tax or Encumbrance on any of the Collateral, or
take any other action which the Lender may deem necessary or desirable to
repair, insure, maintain, preserve, collect, or realize upon any of the
Collateral. The Lender shall not have any obligation to undertake any of the
foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Lender has had an opportunity to be heard), from which finding no further appeal
is available, that the Lender had acted in actual bad faith or in a grossly
negligent manner. The Borrowers shall pay to the Lender, on demand, or the
Lender, in its discretion, may add to the Loan Account, all amounts paid or
incurred by the Lender pursuant to this section 4.22.

 

4.23. Line of Business. No Borrower shall engage in any business other than the
business in which it is currently engaged or a business reasonably related
thereto.

 

4.24. Affiliate Transactions. No Borrower shall make any payment, nor give any
value to any Affiliate except for goods and services actually purchased by such
Borrower from, or sold by such Borrower to, such Affiliate for a price and on
terms which shall

 

(a) be competitive and fully deductible as an “ordinary and necessary business
expense” and/or fully depreciable under the Internal Revenue Code of 1986 and
the Treasury Regulations, each as amended; and

 

47



--------------------------------------------------------------------------------

(b) be no less favorable to such Borrower than those which would have been
charged and imposed in an arms length transaction.

 

4.25. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Closing Date, the Lead Borrower will notify the Lender
thereof, and (a) the Borrowers will cause such Subsidiary to become a Borrower
or Guarantor hereunder, as determined by the Lender, within three (3) Business
Days after such Subsidiary is formed or acquired and promptly take such actions
to create and perfect Encumbrances on such Subsidiary’s assets to secure the
Liabilities as the Lender shall reasonably request, and (b) if any shares of
Capital Stock or Indebtedness of such Subsidiary are owned by or on behalf of
any Borrower, the Borrowers will cause such shares and promissory notes
evidencing such Indebtedness to be pledged within three (3) Business Days after
such Subsidiary is formed or acquired. Nothing contained herein shall be deemed
a modification of any other provisions of this Agreement restricting the
formation or acquisition of Subsidiaries by the Borrowers.

 

4.26. Further Assurances.

 

(a) No Borrower is not the owner of, nor has it any interest in, any property or
asset which not be subject to a perfected Collateral Interest in favor of the
Lender (subject only to Permitted Encumbrances) to secure the Liabilities.

 

(b) No Borrower will hereafter acquire any asset or any interest in property
which is not, immediately upon such acquisition, subject to such a perfected
Collateral Interest in favor of the Lender to secure the Liabilities (subject
only to Permitted Encumbrances).

 

(c) Each Borrower shall execute and deliver to the Lender such instruments,
documents, and papers, and shall do all such things from time to time hereafter
as the Lender may reasonably request to carry into effect the provisions and
intent of this Agreement; to protect and perfect the Lender’s Collateral
Interests in the Collateral; and to comply with all applicable statutes and
laws, and facilitate the collection of the Receivables Collateral. Each Borrower
shall execute all such instruments as may be required by the Lender with respect
to the recordation and/or perfection of the Collateral Interests created or
contemplated herein.

 

(d) Each Borrower hereby designates the Lender as and for such Borrower’s true
and lawful attorney, with full power of substitution, to sign and file any
financing statements in order to perfect or protect the Lender’s Collateral
Interests in the Collateral.

 

(e) This Agreement constitutes an authenticated record which authorizes the
Lender to file such financing statements as the Lender determines as appropriate
to perfect or protect the Collateral Interests created by this Agreement.

 

(f) A carbon, photographic, or other reproduction of this Agreement or of any
financing statement or other instrument executed pursuant to this Section 4.27
shall be sufficient for filing to perfect the security interests granted herein.

 

48



--------------------------------------------------------------------------------

4.27. Adequacy of Disclosure.

 

(a) All financial statements furnished to the Lender by each Borrower have been
prepared in accordance with GAAP consistently applied and present fairly the
condition of the Borrowers at the date(s) thereof and the results of operations
and cash flows for the period(s) covered (provided, however, that unaudited
financial statements are subject to normal year end adjustments and to the
absence of footnotes). There has been no change in the financial condition,
results of operations, or cash flows of any Borrower since the date(s) of such
financial statements, other than changes in the ordinary course of business,
which changes have not been materially adverse, either singularly or in the
aggregate.

 

(b) No Borrower has any contingent obligations or obligation under any Lease or
Capital Lease which is not noted in such Borrower’s financial statements
furnished to the Lender prior to the execution of this Agreement.

 

(c) No document, instrument, agreement, or paper now or hereafter given to the
Lender by or on behalf of any Borrower or any guarantor of the Liabilities in
connection with the execution of this Agreement by the Lender contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements therein not misleading.
There is no fact known to any Borrower which has, or which, in the foreseeable
future could have, a Material Adverse Effect on the financial condition of any
Borrower or any such guarantor which has not been disclosed in writing to the
Lender.

 

4.28. No Restrictions on Liabilities. No Borrower shall enter into or directly
or indirectly become subject to any agreement which prohibits or restricts, in
any manner, such Borrower’s:

 

(a) Creation of, and granting of Collateral Interests in favor of the Lender.

 

(b) Incurrence of Liabilities.

 

4.29. Other Covenants. No Borrower shall indirectly do or cause to be done any
act which, if done directly by such Borrower, would breach any covenant
contained in this Agreement.

 

Article 5 - Financial Reporting and Performance Covenants:

 

5.1. Maintain Records. The Borrowers shall:

 

(a) At all times, keep proper books of account, in which full, true, and
accurate entries shall be made of all of the Borrowers’ financial transactions,
all in accordance with GAAP applied consistently with prior periods to fairly
reflect the financial condition of the Borrowers at the close of, and its
results of operations for, the periods in question.

 

(b) Timely provide the Lender with those financial reports, statements, and
schedules required by this Article 5 or otherwise, each of which reports,
statements and schedules shall be prepared, to the extent applicable, in
accordance with GAAP applied

 

49



--------------------------------------------------------------------------------

consistently with prior periods to fairly reflect the financial condition of the
Borrowers at the close of, and the results of operations for, the period(s)
covered therein.

 

(c) At all times, keep accurate current records of the Collateral including,
without limitation, accurate current stock, cost, and sales records of its
Inventory, accurately and sufficiently itemizing and describing the kinds,
types, and quantities of Inventory and the cost and selling prices thereof.

 

(d) At all times, retain independent certified public accountants who are
reasonably satisfactory to the Lender and instruct such accountants to fully
cooperate with, and be available to, the Lender to discuss the Borrowers’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such accountants, as
may be raised by the Lender.

 

(e) Not change any Borrower’s fiscal year.

 

5.2. Access to Records.

 

(a) Each Borrower shall accord the Lender during normal business, or at any time
after the occurrence and during the continuance of an Event of Default, with
access from time to time as the Lender may require to all properties owned by or
over which any Borrower has control. The Lender shall have the right, and each
Borrower will permit the Lender from time to time as Lender may request, to
examine, inspect, copy, and make extracts from any and all of any Borrower’s
books, records, electronically stored data, papers, and files. Each Borrower
shall make all of such Borrower’s copying facilities available to the Lender.

 

(b) Each Borrower hereby authorizes the Lender to:

 

(i) Inspect, copy, duplicate, review, cause to be reduced to hard copy, run off,
draw off, and otherwise use any and all computer or electronically stored
information or data which relates to such Borrower, or any service bureau,
contractor, accountant, or other person, and directs any such service bureau,
contractor, accountant, or other person fully to cooperate with the Lender with
respect thereto.

 

(ii) Verify at any time the Collateral or any portion thereof, including
verification with Account Debtors, and/or with such Borrower’s computer billing
companies, collection agencies, and accountants and to sign the name of such
Borrower on any notice to such Borrower’s Account Debtors or verification of the
Collateral.

 

(c) The Lender from time to time may designate one or more representatives to
exercise the Lender’s rights under this Section 5.2 as fully as if the Lender
were doing so.

 

5.3. Immediate Notice to Lender.

 

(a) The Lead Borrower shall provide the Lender with written notice promptly upon
the occurrence of any of the following events, which written notice shall be
with reasonable particularity as to the facts and circumstances in respect of
which such notice is being given:

 

(i) Any change in any Borrower’s President, chief executive officer, chief
operating officer, or chief financial officer (without regard to the title(s)
actually given to the Persons discharging the duties customarily discharged by
officers with those titles).

 

50



--------------------------------------------------------------------------------

(ii) Any ceasing of any Borrower’s making of payment, in the ordinary course, to
any of its creditors (other than its ceasing of making of such payments on
account of a de minimis dispute).

 

(iii) Any failure by any Borrower to pay rent at any of such Borrower’s
locations, which failure continues for more than five (5) days following the
last day on which such rent was payable without more than a de minimis adverse
effect to the Borrower.

 

(iv) Any material adverse change in the business, operations, or financial
affairs of any Borrower.

 

(v) Any Borrower’s becoming in Default.

 

(vi) Any intention on the part of any Borrower to discharge such Borrower’s
present independent accountants or any withdrawal or resignation by such
independent accountants from their acting in such capacity (as to which, see
Subsection 5.1(d)).

 

(vii) Any litigation which, if determined adversely to any Borrower, might have
a Material Adverse Effect on the financial condition of such Borrower.

 

(b) Each Borrower shall:

 

(i) Provide the Lender, when so distributed, with copies of any materials
distributed to the shareholders of such Borrower (qua such shareholders).

 

(ii) Provide the Lender, promptly after the same become publicly available, with
copies of all periodic and other reports, proxy statements and other materials
filed in final form by any Borrower with the Securities and Exchange Commission
(including, without limitation, Forms 10K and 10Q but excluding any registration
statement on Form S-8 or its equivalent), or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, as the case may be.

 

(iii) At the request of the Lender, from time to time, add the Lender as an
addressee on all mailing lists maintained by or for such Borrower.

 

(iv) At the request of the Lender, from time to time, provide the Lender with
copies of all advertising (including copies of all print advertising and
duplicate tapes of all video and radio advertising).

 

(v) Provide the Lender, when received by such Borrower, with a copy of any
management letter or similar communications from any accountant of such
Borrower.

 

51



--------------------------------------------------------------------------------

5.4. Borrowing Base Certificate. The Borrower shall provide the Lender by 11:30
a.m., daily, with a Borrowing Base Certificate (in the form of EXHIBIT 5.4
annexed hereto, as such form may be revised from time to time by the Lender).
Such Certificate may be sent to the Lender by facsimile transmission, provided
that the original thereof is forwarded to the Lender on the date of such
transmission.

 

5.5. Monthly Reports. The Lead Borrower shall provide the Lender with the
following:

 

(a) Monthly, within thirty (30) days following the end of each month, the Lead
Borrower shall provide the Lender with an original counterpart of a management
prepared financial statement of the Borrowers, which statement shall include, at
a minimum, a balance sheet, income statement (on a consolidated and
consolidating basis), statement of changes in shareholders’ equity, and cash
flows and comparisons to the Business Plan, and the officer’s compliance
certificate described in Section 5.8.

 

(b) Monthly, within fifteen (15) days following the end of each month, the Lead
Borrower shall provide the Lender with a sales audit report, a flash collateral
report, a stock ledger report, stock ledger to general ledger reconciliation,
consignment reconciliation, accounts payable aging, accounts receivable aging
report, and accounts receivable and payable reconciliation report (each in such
form as may be specified from time to time by the Lender), and such other
documentation supporting the monthly roll forward of the Borrowing Base as the
Lender may require. Such reports may be sent to the Lender by facsimile or
electronic mail transmission, provided that the original thereof is forwarded to
the Lender on the date of such transmission

 

5.6. Annual Reports.

 

(a) Annually, within ninety (90) days following the end of the Borrowers’ fiscal
year, the Lead Borrower shall furnish the Lender with the following:

 

(i) An original signed counterpart of the Borrower’s Consolidated annual
financial statement (with consolidating schedules), which statement shall have
been prepared by, and bear the unqualified opinion of, the Lead Borrower’s
independent certified public accountants (i.e. said statement shall be
“certified” by such accountants) and shall include, at a minimum (with
comparative information for the then prior fiscal year) a balance sheet, income
statement, statement of changes in shareholders’ equity, and cash flows.

 

(ii) The officer’s compliance certificate described in Section 5.7.

 

(b) No later than the earlier of fifteen (15) days prior to the end of each of
the Borrowers’ fiscal years or the date on which such accountants commence their
work on the preparation of the Borrowers’ annual financial statement, the Lead
Borrower shall give written notice to such accountants (with a copy of such
notice, when sent, to the Lender) that:

 

(i) Such annual financial statement will be delivered by the Lead Borrower to
the Lender.

 

52



--------------------------------------------------------------------------------

(ii) It is the primary intention of the Borrowers, in their engagement of such
accountants, to satisfy the financial reporting requirements set forth in this
Article 5.

 

(iii) The Lead Borrower has been advised that the Lender

 

will rely thereon with respect to the administration of, and transactions under,
the credit facility contemplated by this Agreement.

 

(c) Each annual statement shall be accompanied by such accountant’s Certificate
indicating that, in conducting the audit for such annual statement, nothing came
to the attention of such accountants to believe that no Borrower is in Default
(or that, if a Borrower is in Default, the facts and circumstances thereof).

 

5.7. Officers’ Certificates. The Lead Borrower shall cause either the Lead
Borrower’s President or its Chief Financial Officer, in each instance, to
provide such Person’s Certificate with those monthly financial statements to be
provided within thirty (30) days of the end of each month and with those annual
statements to be furnished pursuant to this Agreement, which Certificate shall:

 

(a) Indicate that the subject statement was prepared in accordance with GAAP
consistently applied and presents fairly the financial condition of the
Borrowers at the close of, and the results of the Borrowers’ operations and cash
flows for, the period(s) covered, subject, however to the following:

 

(i) Usual year end adjustments (this exception shall not be included in the
Certificate which accompanies such annual statement).

 

(ii) Material Accounting Changes (in which event, such Certificate shall include
a schedule (in reasonable detail) of the effect of each such Material Accounting
Change) not previously specifically taken into account in the determination of
the financial performance covenant imposed pursuant to Section 5.12.

 

(b) Indicate either that (i) no Borrower is in Default, or (ii) if such an event
has occurred, its nature (in reasonable detail) and the steps (if any) being
taken or contemplated by the Borrowers to be taken on account thereof.

 

(c) Include calculations concerning the Borrowers’ compliance (or failure to
comply) at the date of the subject statement with each of the financial
performance covenants included in Section 5.12 hereof.

 

5.8. Inventories, Appraisals, and Audits.

 

(a) The Lender, at the expense of the Borrowers, may participate in and/or
observe each physical count and/or inventory of so much of the Collateral as
consists of Inventory which is undertaken on behalf of any Borrower.

 

53



--------------------------------------------------------------------------------

(b) The Borrowers, at their own expense, shall cause not less than one (1)
physical inventory to be undertaken in each twelve (12) month period during
which this Agreement is in effect (the spacing of the scheduling of which
inventories shall be subject to the Lender’s discretion) conducted by such
inventory takers as are satisfactory to the Lender and following such
methodology as may be satisfactory to the Lender.

 

(i) The Lead Borrower shall provide the Lender with a copy of the preliminary
results of each such inventory (as well as of any other physical inventory
undertaken by any Borrower) within ten (10) days following the completion of
such inventory.

 

(ii) The Lead Borrower, within thirty (30) days following the completion of such
inventory, shall provide the Lender with a reconciliation of the results of each
such inventory (as well as of any other physical inventory undertaken by any
Borrower) and shall post such results to the Borrowers’ stock ledger and, as
applicable to the Borrowers’ other financial books and records .

 

(iii) The Lender, in its discretion, if any Default exists, may cause such
additional inventories to be taken as the Lender determines (each, at the
expense of the Borrowers).

 

(c) The Lender may, at the Borrowers’ expense, obtain up to three (3) appraisals
of the Collateral in any twelve (12) month period, conducted by such appraisers
as are satisfactory to the Lender. Notwithstanding the foregoing, the Lender may
cause additional appraisals to be undertaken as the Lender, in its reasonable
discretion, deems necessary or appropriate, provided that the Borrowers shall
not be obligated to pay for any such additional appraisals unless a Default has
occurred.

 

(d) The Lender contemplates conducting two (2) commercial finance field
examinations (in each event, at the Borrowers’ expense) of the Borrowers’ books
and records during any twelve (12) month period during which this Agreement is
in effect, but in its discretion, may undertake additional such audits (likewise
at the Borrowers’ expense) during such period.

 

5.9. Additional Financial Information.

 

(a) In addition to all other information required to be provided pursuant to
this Article 5, the Lead Borrower promptly shall provide the Lender (and any
guarantor of the Liabilities), with such other and additional information
concerning the Borrowers, the Collateral, the operation of the Borrowers’
business, and the Borrowers’ financial condition, including original
counterparts of financial reports and statements, as the Lender may reasonably
from time to time request from the Lead Borrower.

 

(b) The Lead Borrower may provide the Lender, from time to time hereafter, with
updated forecasts of the Borrowers’ anticipated performance and operating
results.

 

(c) In all events, the Lead Borrower, no sooner than sixty (60) nor later than
thirty (30) days prior to the end of each of the Borrowers’ fiscal years, shall
provide the Lender with an

 

54



--------------------------------------------------------------------------------

updated and extended forecast which shall go out at least through the end of the
then next fiscal year and shall include an income statement, balance sheet, and
statement of cash flow, by month, each prepared in conformity with GAAP and
consistent with the Borrowers’ then current practices.

 

(d) The Lender, following the receipt of any of such forecast, may, but shall
not be under any obligation to, provide its written sign-off on such forecast
(in which event, such forecast shall become the Business Plan) and, if it
provides such written sign-off, may by written notice to the Lead Borrower,
extend or revise the financial performance covenants included on EXHIBIT
5.10(a), annexed hereto. To the extent that any changes based on year-end
adjustments or revisions to the Business Plan are required as a result of major
restatements, the Lead Borrower shall furnish to the Lender proposed revisions
to the Business Plan. Within thirty (30) days of Lender’s receipt and acceptance
of such revised Business Plan, the Lender will make any changes to the financial
performance covenants which the Lender reasonably determines may be appropriate.
Any revisions to financial covenants made by the Lender shall be consistent with
the procedures and methodology used by the Lender in establishing the financial
covenants applicable as of the date of this Agreement.

 

(e) In the event that the Lender does not provide its sign-off with respect to
the updated and extended forecast to be provided at year-end pursuant to Section
5.10(c), above, then the Lender, by written notice to the Lead Borrower, may
revise, roll-over, or extend, for the then coming fiscal year, the financial
performance covenants applicable to the Borrowers pursuant to Section 5.12
hereof by extrapolation from the Business Plan.

 

(f) The Borrowers recognize that all appraisals, inventories, analysis,
financial information, and other materials which the Lender may obtain, develop,
or receive with respect to the Borrowers are confidential to the Lender and
that, except as otherwise provided herein, the Borrowers are not entitled to
receipt of any of such appraisals, inventories, analysis, financial information,
and other materials, nor copies or extracts thereof or therefrom.

 

5.10. Financial Performance Covenants. The Borrowers shall observe and comply
with the following financial performance covenants set forth on EXHIBIT 5.10(a),
annexed hereto, certain of which covenants are based on the Business Plan set
forth on EXHIBIT 5.10(b), annexed hereto. Such financial performance covenants
are subject to change, revision, roll over, and extension as provided in Section
5.11(d) and (e) hereof. Compliance with such financial performance covenants
shall be made as if no Material Accounting Changes had been made (other than any
Material Accounting Changes specifically taken into account in the setting of
such covenants). The Lender may determine the Borrowers’ compliance with such
covenants based upon financial reports and statements provided by the Lead
Borrower to the Lender (whether or not such financial reports and statements are
required to be furnished pursuant to this Agreement) as well as by reference to
interim financial information provided to, or developed by, the Lender.

 

55



--------------------------------------------------------------------------------

Article 6 - Use of Collateral:

 

6.1. Use of Inventory Collateral.

 

(a) No Borrower shall engage in any of the following with respect to its
Inventory:

 

(i) Any sale other than for fair consideration in the conduct of such Borrower’s
business in the ordinary course.

 

(ii) Sales or other dispositions to creditors.

 

(iii) Sales or other dispositions in bulk, other than in the ordinary course.

 

(iv) Sales of any Collateral in breach of any provision of this Agreement.

 

(b) No sale of Inventory shall be on approval, or under any other circumstances
such that, such Inventory may be returned to any Borrower without the consent of
the Lender.

 

6.2. Inventory Quality. All Inventory now owned or hereafter acquired by any
Borrower is and will be of good and merchantable quality and free from defects
(other than defects within customary trade tolerances).

 

6.3. Adjustments and Allowances. The Borrowers may grant such allowances or
other adjustments to the Borrowers’ Account Debtors.

 

6.4. Validity of Accounts.

 

(a) The amount of each Account shown on the books, records, and invoices of the
Borrowers represented as owing by each Account Debtor is and will be the correct
amount actually owing by such Account Debtor and shall have been fully earned by
performance by the Borrowers.

 

(b) The Lender from time to time may verify the Receivables Collateral directly
with the Borrowers’ Account Debtors, such verification to be undertaken in
keeping with commercially reasonable commercial lending standards.

 

(c) No Borrower has knowledge of any impairment of the validity or
collectability of any of the Accounts. The Lead Borrower shall notify the Lender
of any such impairment promptly after any Borrower becomes aware of any such
impairment.

 

(d) No Borrower shall post any bond to secure such Borrower’s performance under
any agreement to which such Borrower is a party nor cause any surety, guarantor,
or other third party obligee to become liable to perform any obligation of such
Borrower (other than to the Lender) in the event of such Borrower’s failure so
to perform.

 

6.5. Notification to Account Debtors. The Lender shall have the right at any
time after the occurrence of an Event of Default to notify any of the Borrowers’
Account Debtors to make payment directly to the Lender and to collect all
amounts due on account of the Collateral.

 

56



--------------------------------------------------------------------------------

Article 7 - Cash Management. Payment of Liabilities:

 

7.1. Depository Accounts.

 

(a) Annexed hereto as EXHIBIT 7.1 is a listing of all present DDA’s, which
listing includes, with respect to each depository of the following: (i) the name
and address of that depository; (ii) the account number(s) of the account(s)
maintained with such depository; and (iii) a contact person at such depository.

 

(b) The Lead Borrower shall deliver the following to the Lender, as a condition
to the effectiveness of this Agreement:

 

(i) Notification, executed on behalf of each Borrower, to each depository
institution with which any DDA is maintained (other than any Exempt DDA and the
Blocked Accounts), in form satisfactory to the Lender of the Lender’s interest
in such DDA.

 

(ii) A Blocked Account Agreement with any depository institution at which either
of the following conditions applies:

 

(A) Both any DDA (other than the Operating Account) and the Operating Account is
maintained.

 

(B) A Blocked Account is maintained.

 

(c) No Borrower will establish any DDA hereafter (other than an Exempt DDA)
unless, contemporaneous with such establishment, the Lead Borrower delivers the
following to the Lender:

 

(i) Notification to the depository at which such DDA is established if the same
would have been required pursuant to Section 7.1(b)(i) if the subject DDA were
open at the execution of this Agreement.

 

(ii) A Blocked Account Agreement executed on behalf of the depository at which
such DDA is established if the same would have been required pursuant to Section
7.1 (b)(ii)(B) if the subject DDA were open at the execution of this Agreement.

 

7.2. Credit Card Receipts.

 

(a) Annexed hereto as EXHIBIT 7.2, is a Schedule which describes all
arrangements to which any Borrower is a party with respect to the payment to
that Borrower of the proceeds of credit card charges for sales by that Borrower.

 

(b) The Lead Borrower shall deliver to the Lender, as a condition to the
effectiveness of this Agreement, agreements, executed on behalf of each Borrower
and each Borrower’s credit card clearinghouses and processors (in form
satisfactory to the Lender), which agreements provide that payment of all credit
card charges submitted by that Borrower to that clearinghouse or other processor
and any other amount payable to that Borrower by such clearinghouse or other
processor shall be directed to the Concentration Account or as otherwise
designated from time to time by the Lender. No Borrower shall change such
direction or designation except upon and with the prior written consent of the
Lender.

 

57



--------------------------------------------------------------------------------

7.3. The Concentration, Blocked, and Operating Accounts.

 

(a) The following checking accounts have been or will be established (and are so
referred to herein):

 

(i) The “Concentration Account” (so referred to herein): Established by the
Lender with LaSalle Bank.

 

(ii) The “Blocked Account” (so referred to herein): Established by the Lead
Borrower with [Bank of America] and LaSalle Bank.

 

(iii) The “Operating Account” (so referred to herein): Established by the Lead
Borrower with LaSalle Bank.

 

(b) The contents of each DDA (other than the Operating Account) and of the
Blocked Account constitutes Collateral and Proceeds of Collateral. The contents
of the Concentration Account constitutes the Lender’s property.

 

(c) The Borrowers shall pay all fees and charges of, and maintain such impressed
balances as may be required by the depository in which any account is opened as
required hereby (even if such account is opened by and/or is the property of the
Lender).

 

7.4. Proceeds and Collections.

 

(a) All Receipts and all cash proceeds of any sale or other disposition of any
of the Borrowers’ assets:

 

(i) Constitute Collateral and proceeds of Collateral.

 

(ii) Shall be held in trust by the Borrowers for the Lender.

 

(iii) Shall not be commingled with any of the Borrowers’ other funds.

 

(iv) Shall be deposited and/or transferred only to the Blocked Account or the
Concentration Account.

 

(b) The Lead Borrower shall cause the ACH or wire transfer to the Blocked or the
Concentration Account, not less frequently than daily (and whether or not there
is then an outstanding balance in the Loan Account) of the following:

 

(i) The then contents of each DDA (other than any Exempt DDA), each such
transfer to be net of any minimum balance, not to exceed $2,000.00, as may be
required to be maintained in the subject DDA by the bank at which such DDA is
maintained.

 

(ii) The proceeds of all credit card charges not otherwise provided for pursuant
hereto.

 

58



--------------------------------------------------------------------------------

(iii) Telephone advice (confirmed by written notice) shall be provided to the
Lender on each Business Day on which any such transfer is made.

 

(c) Whether or not any Liabilities are then outstanding, the Lead Borrower shall
cause the ACH or wire transfer to the Concentration Account, no less frequently
than daily, of then entire ledger balance of the Blocked Account, net of such
minimum balance, not to exceed $2,000.00, as may be required to be maintained in
the Blocked Account by the depository which the Blocked Account is maintained.

 

(d) In the event that, notwithstanding the provisions of this Section 7.4, any
Borrower receives or otherwise has dominion and control of any Receipts, or any
proceeds or collections of any Collateral, such Receipts, proceeds, and
collections shall be held in trust by such Borrower for the Lender and shall not
be commingled with any of such Borrower’s other funds or deposited in any
account of such Borrower other than as instructed by the Lender.

 

7.5. Payment of Liabilities.

 

(a) On each Business Day, the Lender shall apply the then collected balance of
the Concentration Account (net of fees charged, and of such impressed balances
as may be required by the bank at which the Concentration Account is maintained)
towards the unpaid balance of the Loan Account and all other Liabilities,
provided, however, for purposes of the calculation of interest on the unpaid
principal balance of the Loan Account, such payment shall be deemed to have been
made two (2) Business Days after such transfer.

 

(b) The following rules shall apply to deposits and payments under and pursuant
to this Section 7.5:

 

(i) Funds shall be deemed to have been deposited to the Concentration Account on
the Business Day on which deposited, provided that notice of such deposit is
available to the Lender by 2:00 PM on that Business Day.

 

(ii) Funds paid to the Lender, other than by deposit to the Concentration
Account, shall be deemed to have been received on the Business Day when they are
good and collected funds, provided that notice of such payment is available to
the Lender by 2:00 PM on that Business Day.

 

(iii) If notice of a deposit to the Concentration Account (Section 7.5(b)(i)) or
payment (Section 7.5(b)(ii)) is not available to the Lender until after 2:00 PM
on a Business Day, such deposit or payment shall be deemed to have been made at
9:00 AM on the then next Business Day.

 

(iv) All deposits to the Concentration Account and other payments to the Lender
are subject to clearance and collection.

 

(c) The Lender shall transfer to the Operating Account any surplus in the
Concentration Account remaining after the application towards the Liabilities
referred to in Section 7.5(a),

 

59



--------------------------------------------------------------------------------

above (less those amount which are to be netted out, as provided therein)
provided, however, in the event that

 

(i) any Borrower is in Default; and

 

(ii) one or more L/C’s are then outstanding,

 

then the Lender may establish a funded reserve of up to 105% of the aggregate
Stated Amounts of such L/C’s. Such funded reserve shall either be (i) returned
to the Lead Borrower provided that no Borrower is in Default or (ii) applied
towards the Liabilities following the occurrence of any Event of Default
described in Section 10.11 or acceleration following the occurrence of any other
Event of Default.

 

7.6. The Operating Account. Except as otherwise specifically provided in, or
permitted by, this Agreement, all checks shall be drawn by the Lead Borrower
upon, and other disbursements shall be made by the Lead Borrower solely from,
one or more Operating Accounts.

 

Article 8 - Grant of Security Interest:

 

8.1. Grant of Security Interest. To secure the Borrowers’ prompt, punctual, and
faithful performance of all and each of the Liabilities, each Borrower hereby
grants to the Lender a continuing security interest in and to, and assigns to
the Lender the following, and each item thereof, whether now owned or now due,
or in which such Borrower has an interest, or hereafter acquired, arising, or to
become due, or in which such Borrower obtains an interest, and all products,
Proceeds, substitutions, and accessions of or to any of the following (all of
which, together with any other property in which the Lender may in the future be
granted a security interest, is referred to herein as the “Collateral”):

 

(a) All Accounts and accounts receivable.

 

(b) All Inventory.

 

(c) All General Intangibles.

 

(d) All Equipment.

 

(e) All Goods.

 

(f) All Fixtures.

 

(g) All Chattel Paper.

 

(h) All Letter-of-Credit Rights.

 

(i) All Payment Intangibles.

 

(j) All Supporting Obligations.

 

60



--------------------------------------------------------------------------------

(k) All books, records, and information relating to the Collateral and/or to the
operation of each Borrower’s business, and all rights of access to such books,
records, and information, and all property in which such books, records, and
information are stored, recorded, and maintained.

 

(l) All Leasehold Interests.

 

(m) All Investment Property, Instruments, Documents, Deposit Accounts, money,
policies and certificates of insurance, deposits, impressed accounts,
compensating balances, cash, or other property.

 

(n) All insurance proceeds, refunds, and premium rebates, including, without
limitation, proceeds of fire and credit insurance, whether any of such proceeds,
refunds, and premium rebates arise out of any of the foregoing. (8.1(a) through
8.1(n)) or otherwise.

 

(o) All liens, guaranties, rights, remedies, and privileges pertaining to any of
the foregoing (8.1(a) through 8.1(o)), including the right of stoppage in
transit.

 

8.2. Extent and Duration of Security Interest.

 

(a) The security interest created and granted herein is in addition to, and
supplemental of, any security interest previously granted by any Borrower to the
Lender and shall continue in full force and effect applicable to all Liabilities
until both

 

(i) all Liabilities have been paid and/or satisfied in full; and

 

(ii) the security interest created herein is specifically terminated in writing
by a duly authorized officer of the Lender.

 

(b) It is intended that the Collateral Interests created herein extend to and
cover all assets of each Borrower.

 

(c) If a Borrower shall at any time acquire a Commercial Tort Claim, the Lead
Borrower shall promptly notify the Lender in writing of the details thereof and
the Borrowers shall take such actions as the Lender shall request in order to
grant to the Lender a perfected and first priority security interest therein and
in the Proceeds thereof.

 

61



--------------------------------------------------------------------------------

Article 9 - Lender As Borrowers’ Attorney-In-Fact:

 

9.1. Appointment as Attorney-In-Fact. Each Borrower hereby irrevocably
constitutes and appoints the Lender (acting through any officer of the Lender)
as such Borrower’s true and lawful attorney, with full power of substitution,
following the occurrence of an Event of Default, to convert the Collateral into
cash at the sole risk, cost, and expense of such Borrower, but for the sole
benefit of the Lender. The rights and powers granted the Lender by this
appointment include but are not limited to the right and power to:

 

(a) Prosecute, defend, compromise, or release any action relating to the
Collateral.

 

(b) Sign change of address forms to change the address to which each Borrower’s
mail is to be sent to such address as the Lender shall designate; receive and
open each Borrower’s mail; remove any Receivables Collateral and Proceeds of
Collateral therefrom and turn over the balance of such mail either to the Lead
Borrower or to any trustee in bankruptcy or receiver of the Lead Borrower, or
other legal representative of the Lead Borrower whom the Lender determines to be
the appropriate person to whom to so turn over such mail.

 

(c) Endorse the name of the relevant Borrower in favor of the Lender upon any
and all checks, drafts, notes, acceptances, or other items or instruments; sign
and endorse the name of the relevant Borrower on, and receive as secured party,
any of the Collateral, any invoices, schedules of Collateral, freight or express
receipts, or bills of lading, storage receipts, warehouse receipts, or other
documents of title respectively relating to the Collateral.

 

(d) Sign the name of the relevant Borrower on any notice to such Borrower’s
Account Debtors or verification of the Receivables Collateral; sign the relevant
Borrower’s name on any Proof of Claim in Bankruptcy against Account Debtors, and
on notices of lien, claims of mechanic’s liens, or assignments or releases of
mechanic’s liens securing the Accounts.

 

(e) Take all such action as may be necessary to obtain the payment of any letter
of credit and/or banker’s acceptance of which the Borrower is a beneficiary.

 

(f) Repair, manufacture, assemble, complete, package, deliver, alter or supply
goods, if any, necessary to fulfill in whole or in part the purchase order of
any customer of the Borrower.

 

(g) Use, license or transfer any or all General Intangibles of each Borrower.

 

9.2. No Obligation to Act. The Lender shall not be obligated to do any of the
acts or to exercise any of the powers authorized by Section 9.1 herein, but if
the Lender elects to do any such act or to exercise any of such powers, it shall
not be accountable for more than it actually receives as a result of such
exercise of power, and shall not be responsible to any Borrower for any act or
omission to act except for any act or omission to act as to which there is a
final determination made in a judicial proceeding (in which proceeding the
Lender has had an

 

62



--------------------------------------------------------------------------------

opportunity to be heard) which determination includes a specific finding that
the subject act or omission to act had been grossly negligent or in actual bad
faith.

 

Article 10 - Events of Default:

 

The occurrence of any event described in this Article 10 respectively shall
constitute an “Event of Default” herein. The occurrence of any Event of Default
shall also constitute, without notice or demand, a default under all other
agreements between the Lender and any Borrower and instruments and papers
heretofore, now, or hereafter given the Lender by any Borrower.

 

10.1. Failure to Pay the Revolving Credit. The failure by any Borrower to pay
when due any principal of, interest on, or fees in respect of, the Revolving
Credit.

 

10.2. Failure To Make Other Payments. The failure by any Borrower to pay when
due (or upon demand, if payable on demand) any payment Liability other than any
payment liability on account of the principal of, or interest on, or fees in
respect of, the Revolving Credit.

 

10.3. Failure to Perform Covenant or Liability (No Grace Period). The failure by
any Borrower to promptly, punctually, faithfully and timely perform, discharge,
or comply with any covenant or Liability included in any of the following
provisions hereof:

 

Section

--------------------------------------------------------------------------------

  

Relates to             :

--------------------------------------------------------------------------------

4.7

   Indebtedness

4.14

   Pay taxes

4.20

   Dividends. Investments. Other Corporate Actions

4.24

   Affiliate Transactions

Article 5

   Reporting Requirements and Financial Performance Covenants

Article 7

   Cash Management

 

10.4. Failure to Perform Covenant or Liability (Grace Period). The failure by
any Borrower, within ten (10) days following the earlier of any Borrower’s
knowledge of a breach of any covenant or Liability not described in any of
Sections 10.2, or 10.3 or of its receipt of written notice from the Lender of
the breach of any of any of such covenants or Liabilities, to remedy such
breach.

 

10.5. Misrepresentation. The determination by the Lender that any representation
or warranty at any time made by any Borrower to the Lender was not true or
complete in all material respects when given.

 

10.6. Acceleration of Other Debt. Breach of Lease. The occurrence of any event
such that any Indebtedness of any Borrower to any creditor other than the Lender
in excess of $250,000.00 in the aggregate, could be accelerated or, without the
consent of any Borrower, any Lease is terminated (whether or not the subject
creditor or lessor takes any action on account of such occurrence).

 

63



--------------------------------------------------------------------------------

10.7. Default Under Other Agreements. The occurrence of any breach of any
covenant or Liability imposed by, or of any default under, any agreement
(including any Loan Document) between the Lender and any Borrower or instrument
given by any Borrower to the Lender and the expiry, without cure, of any
applicable grace period (notwithstanding that the Lender may not have exercised
all or any of its rights on account of such breach or default).

 

10.8. Uninsured Casualty Loss. The occurrence of any uninsured loss, theft,
damage, or destruction of or to any material portion of the Collateral.

 

10.9. Attachment. Judgment. Restraint of Business.

 

(a) The service of process upon the Lender or any Participant seeking to attach,
by trustee, mesne, or other process, any funds of any Borrower on deposit with,
or assets of any Borrower in the possession of, the Lender or such Participant
not bonded over or discharged within five (5) Business Days of attachment.

 

(b) The entry of any judgment against any Borrower in excess of $250,000.00 in
the aggregate which judgment is not satisfied (if a money judgment) or appealed
from (with execution or similar process stayed) within thirty (30) days of its
entry.

 

(c) The entry of any order or the imposition of any other process having the
force of law, the effect of which is to restrain in any material way the conduct
by any Borrower of its business in the ordinary course.

 

10.10. Business Failure. Any act by, against, or relating to any Borrower, or
its property or assets, which act constitutes the determination, by such
Borrower, to initiate a program of partial or total self-liquidation;
application for, consent to, or sufferance of the appointment of a receiver,
trustee, or other person, pursuant to court action or otherwise, over all, or
any part of any Borrower’s property; the granting of any trust mortgage or
execution of an assignment for the benefit of the creditors of any Borrower, or
the occurrence of any other voluntary or involuntary liquidation or extension of
debt agreement for any Borrower; or the initiation of any judicial or
non-judicial proceeding or agreement by, against, or including any Borrower
which seeks or intends to accomplish a reorganization or arrangement with
creditors; and/or the initiation by or on behalf of any Borrower of the
liquidation or winding up of all or any part of such Borrower’s business or
operations.

 

10.11. Bankruptcy. The failure by any Borrower to generally pay the debts of
such Borrower as they mature; adjudication of bankruptcy or insolvency relative
to any Borrower; the entry of an order for relief or similar order with respect
to any Borrower in any proceeding pursuant to the Bankruptcy Code or any other
federal bankruptcy law; the filing of any complaint, application, or petition by
any Borrower initiating any matter in which such Borrower is or may be granted
any relief from the debts of such Borrower pursuant to the Bankruptcy Code or
any other insolvency statute or procedure; the filing of any complaint,
application, or petition against any Borrower initiating any matter in which
such Borrower is or may be granted any relief from the debts of such Borrower
pursuant to the Bankruptcy Code or any other insolvency statute or procedure,
which complaint, application, or petition is not timely contested in good faith
by such

 

64



--------------------------------------------------------------------------------

Borrower by appropriate proceedings or, if so contested, is not dismissed within
thirty (30) days of when filed.

 

10.12. Indictment - Forfeiture. The indictment of, or institution of any legal
process or proceeding against, any Borrower, under any Applicable Law where the
relief, penalties, or remedies sought or available include the forfeiture of any
property of such Borrower and/or the imposition of any stay or other order, the
effect of which could be to restrain in any material way the conduct by such
Borrower of its business in the ordinary course.

 

10.13. Challenge to Loan Documents.

 

(a) Any challenge by or on behalf of any Borrower to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document’s terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto.

 

(b) Any determination by any court or any other judicial or government authority
that any Loan Document is not enforceable strictly in accordance with the
subject Loan Document’s terms or which voids, avoids, limits, or otherwise
adversely affects any security interest created by any Loan Document or any
payment made pursuant thereto.

 

10.14. Key Management. The death, disability, or failure of Ross Tannenbaum and
David Greene at any time to exercise that authority and discharge those
management responsibilities with respect to the Borrower as are exercised and
discharged by such Person at the execution of this Agreement, unless such Person
is replaced within ninety (90) days after such death, disability, or failure,
with personnel satisfactory to the Lender, in the Lender’s discretion.

 

10.15. Change in Control. Any Change in Control.

 

10.16. Credit Policies. Failure by the Borrowers to establish written credit
policies and improve credit approval processes to the satisfaction of the Lender
on or before September 1, 2005.

 

Article 11 - Rights and Remedies Upon Default:

 

11.1. Acceleration. Upon the occurrence of any Event of Default as described in
Section 10.11, all Indebtedness of the Borrowers to the Lender shall be
immediately due and payable. Upon the occurrence of any Event of Default other
than as described in Section 10.11, the Lender may declare all Indebtedness of
the Borrowers to the Lender to be immediately due and payable and may exercise
all of the Lender’s Rights and Remedies as the Lender from time to time
thereafter determines as appropriate.

 

65



--------------------------------------------------------------------------------

11.2. Rights of Enforcement. The Lender shall have all of the rights and
remedies of a secured party upon default under the UCC, in addition to which the
Lender shall have all and each of the following rights and remedies:

 

(a) To give notice to any bank at which any DDA or Blocked Account is maintained
and in which Proceeds of Collateral are deposited, to turn over such Proceeds
directly to the Lender.

 

(b) To give notice to any Borrower’s customs brokers to follow the instructions
of the Lender as provided in any written agreement or undertaking of such broker
in favor of the Lender.

 

(c) To collect the Receivables Collateral with or without the taking of
possession of any of the Collateral.

 

(d) To take possession of all or any portion of the Collateral.

 

(e) To sell, lease, or otherwise dispose of any or all of the Collateral, in its
then condition or following such preparation or processing as the Lender deems
advisable and with or without the taking of possession of any of the Collateral.

 

(f) To apply the Receivables Collateral or the Proceeds of the Collateral
towards (but not necessarily in complete satisfaction of) the Liabilities.

 

(g) To exercise all or any of the rights, remedies, powers, privileges, and
discretions under all or any of the Loan Documents.

 

11.3. Sale of Collateral.

 

(a) Any sale or other disposition of the Collateral may be at public or private
sale upon such terms and in such manner as the Lender deems advisable, having
due regard to compliance with any statute or regulation which might affect,
limit, or apply to the Lender’s disposition of the Collateral.

 

(b) Unless the Collateral is perishable or threatens to decline speedily in
value, or is of a type customarily sold on a recognized market (in which event
the Lender shall provide the Lead Borrower such notice as may be practicable
under the circumstances), the Lender shall give the Lead Borrower at least ten
(10) days prior notice, by authenticated record, of the date, time, and place of
any proposed public sale, and of the date after which any private sale or other
disposition of the Collateral may be made. Each Borrower agrees that such
written notice shall satisfy all requirements for notice to such Borrower which
are imposed under the UCC or other applicable law with respect to the exercise
of the Lender’s rights and remedies upon default.

 

(c) The Lender may purchase the Collateral, or any portion of it at any sale
held under this Article.

 

(d) If any of the Collateral is sold, leased, or otherwise disposed of by the
Lender on credit, the Liabilities shall not be deemed to have been reduced as a
result thereof unless and until payment is finally received thereon by the
Lender.

 

66



--------------------------------------------------------------------------------

(e) The Lender shall apply the proceeds of the Lender’s exercise of its rights
and remedies upon default pursuant to this Article 11 in such manner, and with
such frequency, as the Lender determines.

 

11.4. Occupation of Business Location. In connection with the Lender’s exercise
of the Lender’s rights under this Article 11, the Lender may enter upon, occupy,
and use any premises owned or occupied by any Borrower, and may exclude such
Borrower from such premises or portion thereof as may have been so entered upon,
occupied, or used by the Lender. The Lender shall not be required to remove any
of the Collateral from any such premises upon the Lender’s taking possession
thereof, and may render any Collateral unusable to any Borrower. In no event
shall the Lender be liable to any Borrower for use or occupancy by the Lender of
any premises pursuant to this Article 11, nor for any charge (such as wages for
any Borrower’s employees and utilities) incurred in connection with the Lender’s
exercise of the Lender’s Rights and Remedies.

 

11.5. Grant of Nonexclusive License. Each Borrower hereby grants to the Lender a
royalty free nonexclusive irrevocable license to use, apply, and affix any
trademark, trade name, logo, or the like in which such Borrower now or hereafter
has rights, such license being with respect to the Lender’s exercise of the
rights hereunder including, without limitation, in connection with any
completion of the manufacture of Inventory or sale or other disposition of
Inventory.

 

11.6. Assembly of Collateral. The Lender may require each Borrower to assemble
the Collateral and make it available to the Lender at the Borrowers’ sole risk
and expense at a place or places which are reasonably convenient to both the
Lender and the Borrowers.

 

11.7. Rights and Remedies. The rights, remedies, powers, privileges, and
discretions of the Lender hereunder (herein, the “Lender’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which it would
otherwise have. No delay or omission by the Lender in exercising or enforcing
any of the Lender’s Rights and Remedies shall operate as, or constitute, a
waiver thereof. No waiver by the Lender of any Event of Default or of any
default under any other agreement shall operate as a waiver of any other default
hereunder or under any other agreement. No single or partial exercise of any of
the Lender’s Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Lender and any person,
at any time, shall preclude the other or further exercise of the Lender’s Rights
and Remedies. No waiver by the Lender of any of the Lender’s Rights and Remedies
on any one occasion shall be deemed a waiver on any subsequent occasion, nor
shall it be deemed a continuing waiver. The Lender’s Rights and Remedies may be
exercised at such time or times and in such order of preference as the Lender
may determine. The Lender’s Rights and Remedies may be exercised without resort
or regard to any other source of satisfaction of the Liabilities.

 

Article 12 - Notices:

 

12.1. Notice Addresses. All notices, demands, and other communications made in
respect of any Loan Document (other than a request for a loan or advance or
other financial accommodation under the Revolving Credit) shall be made to the
following addresses, each of

 

67



--------------------------------------------------------------------------------

which may be changed upon seven (7) days written notice to all others given by
certified mail, return receipt requested:

 

If to the Lender:

 

LaSalle Retail Finance

25 Braintree Hill Office Park

Braintree, Massachusetts 02184

Attention: Robert Barnhard

Fax: (781) 353-6101

 

With a copy to:

 

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attention: Robert E. Paul, Esquire

Fax: (617) 880-3456

 

If to the Borrowers:

 

Dreams, Inc.

2 South University Drive

Plantation, Florida 33324

Attention: David Greene

Fax: (954) 475-8785

 

With a copy to:

 

Adorno & Yoss

350 E. Las Olas Boulevard, Suite 1700

Fort Lauderdale, Florida 33301

Attention: Joel Mayersohn, Esquire

Fax: (954) 766-7800

 

12.2. Notice Given.

 

(a) Except as otherwise specifically provided herein, notices shall be deemed
made and correspondence received, as follows (all times being local to the place
of delivery or receipt):

 

(i) By mail: the sooner of when actually received or three (3) days following
deposit in the United States mail, postage prepaid.

 

(ii) By recognized overnight express delivery: the Business Day following the
day when sent.

 

68



--------------------------------------------------------------------------------

(iii) By Hand: If delivered on a Business Day after 9:00 AM and no later than
three (3) hours prior to the close of customary business hours of the recipient,
when delivered. Otherwise, at the opening of the then next Business Day.

 

(iv) By Facsimile transmission (which must include a header on which the party
sending such transmission is indicated): If sent on a Business Day after 9:00 AM
and no later than three (3) hours prior to the close of customary business hours
of the recipient, one (1) hour after being sent. Otherwise, at the opening of
the then next Business Day.

 

(b) Rejection or refusal to accept delivery and inability to deliver because of
a changed address or facsimile number for which no due notice was given shall
each be deemed receipt of the notice sent.

 

Article 13 - Term:

 

13.1. Termination of Revolving Credit. The Revolving Credit shall remain in
effect (subject to suspension as provided in Section 2.6 hereof) until the
Termination Date. The Lender and the Borrowers hereby agree to use reasonable
efforts to renew the Revolving Credit on or before the Termination Date on terms
mutually acceptable to both parties; provided, however, that the Borrowers
acknowledge that this Section 13.1 does not constitute a commitment on the part
of the Lender to renew or extend the Revolving Credit, but rather is the
agreement of the Lender to use reasonable efforts to do so.

 

13.2. Actions On Termination.

 

(a) On the Termination Date, the Borrowers shall pay the Lender (whether or not
then due), in immediately available funds, all then Liabilities including,
without limitation: the following:

 

(i) The entire balance of the Loan Account (including the unpaid principal
balance of the Revolving Credit Loans ).

 

(ii) Any then remaining installments of the Revolving Credit Commitment Fee.

 

(iii) Any payments due on account of the indemnification obligations included in
Section 2.10(e).

 

(iv) Any accrued and unpaid Unused Line Fee.

 

(v) Any applicable Revolving Credit Early Termination Fee.

 

(vi) All unreimbursed costs and expenses of the Lender; for which the Borrowers
are responsible.

 

(vii) All other Liabilities.

 

69



--------------------------------------------------------------------------------

(b) On the Termination Date, the Borrowers shall also shall make such
arrangements concerning any L/C’s then outstanding as are reasonably
satisfactory to the Lender.

 

(c) Until such payment (Section 13.2(a)) and arrangements concerning L/C’s
(Section 13.2(b)), all provisions of this Agreement, other than those included
in Article 2 which place any obligation on the Lender to make any loans or
advances or to provide any financial accommodations to the Borrowers, shall
remain in full force and effect until all Liabilities shall have been paid in
full.

 

(d) The release by the Lender of the Collateral Interests granted the Lender by
the Borrowers hereunder may be upon such conditions and indemnifications as the
Lender may require.

 

Article 14 - General:

 

14.1. Protection of Collateral. The Lender has no duty as to the collection or
protection of the Collateral beyond the safe custody of such of the Collateral
as may come into the possession of the Lender.

 

14.2. Publicity. The Lender may issue a “tombstone” notice of the establishment
of the credit facility contemplated by this Agreement and may make reference to
the Borrowers (and may utilize any logo or other distinctive symbol associated
with the Borrowers) in connection with any advertising, promotion, or marketing
(including reference in any “case study” of the creditor facility contemplated
hereby) undertaken by the Lender.

 

14.3. Successors and Assigns. This Agreement shall be binding upon each Borrower
and their respective representatives, successors, and assigns and shall enure to
the benefit of the Lender and its successors and assigns, provided, however, no
trustee or other fiduciary appointed with respect to any Borrower shall have any
rights hereunder. In the event that the Lender assigns or transfers its rights
under this Agreement, the assignee shall thereupon succeed to and become vested
with all rights, powers, privileges, and duties of the Lender hereunder and the
Lender shall thereupon be discharged and relieved from its duties and
obligations hereunder.

 

14.4. Severability. Any determination that any provision of this Agreement or
any application thereof is invalid, illegal, or unenforceable in any respect in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Agreement.

 

14.5. Amendments. Course of Dealing.

 

(a) This Agreement and the other Loan Documents incorporate all discussions and
negotiations between the Borrowers and the Lender, either express or implied,
concerning the matters included herein and in such other instruments, any
custom, usage, or course of dealings to the contrary notwithstanding. No such
discussions, negotiations, custom, usage, or course of dealings shall limit,
modify, or otherwise affect the provisions thereof. No failure by the Lender to
give notice to the Lead Borrower of any Borrower’s having failed to observe and
comply with any warranty or covenant included in any Loan Document shall
constitute a waiver of such warranty or covenant or the amendment of the subject
Loan Document. No change made by the Lender to the manner by

 

70



--------------------------------------------------------------------------------

which the Borrowing Base is determined shall obligate the Lender to continue to
determine the Borrowing Base in that manner.

 

(b) Each Borrower may undertake any action otherwise prohibited hereby, and may
omit to take any action otherwise required hereby, upon and with the express
prior written consent of the Lender. No consent, modification, amendment, or
waiver of any provision of any Loan Document shall be effective unless executed
in writing by or on behalf of the party to be charged with such modification,
amendment, or waiver (and if such party is the Lender then by a duly authorized
officer thereof). Any modification, amendment, or waiver provided by the Lender
shall be in reliance upon all representations and warranties theretofore made to
the Lender by or on behalf of the Borrowers (and any guarantor, endorser, or
surety of the Liabilities) and consequently may be rescinded in the event that
any of such representations or warranties was not true and complete in all
material respects when given.

 

14.6. Power of Attorney. In connection with all powers of attorney included in
this Agreement, each Borrower hereby grants unto the Lender (acting through any
of its officers) full power to do any and all things necessary or appropriate in
connection with the exercise of such powers as fully and effectually as such
Borrower might or could do, hereby ratifying all that said attorney shall do or
cause to be done by virtue of this Agreement. No power of attorney set forth in
this Agreement shall be affected by any disability or incapacity suffered by any
Borrower and each shall survive the same. All powers conferred upon the Lender
by this Agreement, being coupled with an interest, shall be irrevocable until
this Agreement is terminated by a written instrument executed by a duly
authorized officer of the Lender.

 

14.7. Application of Proceeds. The proceeds of any collection, sale, or
disposition of the Collateral, or of any other payments received hereunder,
shall be applied towards the Liabilities in such order and manner as the Lender
determines in its sole discretion, consistent, however, with all applicable
provisions of this Agreement. The Borrowers shall remain liable for any
deficiency remaining following such application.

 

14.8. Increased Costs. If, as a result of any Requirement of Law, or of the
interpretation or application thereof by any court or by any governmental or
other authority or entity charged with the administration thereof, whether or
not having the force of law, which:

 

(a) subjects the Lender to any taxes or changes the basis of taxation, or
increases any existing taxes, on payments of principal, interest or other
amounts payable by the Borrowers to the Lender under this Agreement (except for
taxes on the Lender based on net income or capital imposed by the jurisdiction
in which the principal or lending offices of the Lender are located);

 

(b) imposes, modifies or deems applicable any reserve, cash margin, special
deposit or similar requirements against assets held by, or deposits in or for
the account of or loans by or any other acquisition of funds by the relevant
funding office of the Lender;

 

(c) imposes on the Lender any other condition with respect to any Loan Document;
or

 

71



--------------------------------------------------------------------------------

(d) imposes on the Lender a requirement to maintain or allocate capital in
relation to the Liabilities;

 

and the result of any of the foregoing, in the Lender’s reasonable opinion, is
to increase the cost to the Lender of making or maintaining any loan, advance or
financial accommodation or to reduce the income receivable by the Lender in
respect of any loan, advance or financial accommodation by an amount which the
Lender deems to be material, then upon written notice from the Lender, from time
to time, to the Lead Borrower (such notice to set out in reasonable detail the
facts giving rise to and a summary calculation of such increased cost or reduced
income), the Borrowers shall forthwith pay to the Lender, upon receipt of such
notice, that amount which shall compensate the Lender for such additional cost
or reduction in income.

 

14.9. Costs and Expenses of the Lender.

 

(a) The Borrowers shall promptly pay from time to time on demand all Costs of
Collection and all reasonable costs, expenses, and disbursements (including
attorneys’ reasonable fees and expenses) which are incurred by the Lender in
connection with the preparation, negotiation, execution, and delivery of this
Agreement and of any other Loan Documents, and all other reasonable costs,
expenses, and disbursements which may be incurred in connection with or in
respect to the credit facility contemplated hereby or which otherwise are
incurred with respect to the Liabilities.

 

(b) Each Borrower authorizes the Lender to pay all such fees and expenses and,
in the Lender’s discretion, to add such fees and expenses to the Loan Account.

 

(c) The undertaking on the part of the Borrowers in this Section 14.9 shall
survive payment of the Liabilities and/or any termination, release, or discharge
executed by the Lender in favor of any Borrower, other than a termination,
release, or discharge which makes specific reference to this Section 14.9.

 

14.10. Copies and Facsimiles. Each Loan Document and all documents and papers
which relates thereto which have been or may be hereinafter furnished the Lender
may be reproduced by the Lender by any photographic, microfilm, xerographic,
digital imaging, or other process, and the Lender may destroy any document so
reproduced. Any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business). Any facsimile which bears proof of transmission
shall be binding on the party which or on whose behalf such transmission was
initiated and likewise shall be so admissible in evidence as if the original of
such facsimile had been delivered to the party which or on whose behalf such
transmission was received.

 

14.11. Massachusetts Law. This Agreement and all rights and obligations
hereunder, including matters of construction, validity, and performance, shall
be governed by the law of The Commonwealth of Massachusetts.

 

72



--------------------------------------------------------------------------------

14.12. Consent to Jurisdiction.

 

(a) Each Borrower agrees that any legal action, proceeding, case, or controversy
against any Borrower with respect to any Loan Document may be brought in the
Superior Court of Suffolk County Massachusetts or in the United States District
Court, District of Massachusetts, sitting in Boston, Massachusetts, as the
Lender may elect in the Lender’s sole discretion. By execution and delivery of
this Agreement, each Borrower, for itself and in respect of its property,
accepts, submits, and consents generally and unconditionally, to the
jurisdiction of the aforesaid courts.

 

(b) Each Borrower WAIVES personal service of any and all process upon it, and
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
certified mail, postage prepaid, to the Lead Borrower at the Lead Borrower’s
address for notices as specified herein, such service to become effective five
(5) Business Days after such mailing.

 

(c) Each Borrower WAIVES any objection based on forum non conveniens and any
objection to venue of any action or proceeding instituted under any of the Loan
Documents and consents to the granting of such legal or equitable remedy as is
deemed appropriate by the Court.

 

(d) Nothing herein shall affect the right of the Lender to bring legal actions
or proceedings in any other competent jurisdiction.

 

(e) Each Borrower agrees that any action commenced by any Borrower asserting any
claim arising under or in connection with this Agreement or any other Loan
Document shall be brought solely in the Superior Court of Suffolk County
Massachusetts or in the United States District Court, District of Massachusetts,
sitting in Boston, Massachusetts, and that such Courts shall have exclusive
jurisdiction with respect to any such action.

 

14.13. Indemnification. Each Borrower shall indemnify, defend, and hold the
Lender and any Participant and any of their respective employees, officers, or
agents (each, an “Indemnified Person”) harmless of and from any claim brought or
threatened against any Indemnified Person by any Borrower, any guarantor or
endorser of the Liabilities, or any other Person (as well as from attorneys’
reasonable fees, expenses, and disbursements in connection therewith) on account
of the relationship of any Borrower or of any other guarantor or endorser of the
Liabilities, including all costs, expenses, liabilities, and damages as may be
suffered by any Indemnified Person in connection with (x) the Collateral; (y)
the occurrence of any Event of Default; or (z) the exercise of any rights or
remedies under any of the Loan Documents (each of claims which may be defended,
compromised, settled, or pursued by the Indemnified Person with counsel of the
Lender’s selection, but at the expense of the Borrowers) other than any claim as
to which a final determination is made in a judicial proceeding (in which the
Lender and any other Indemnified Person has had an opportunity to be heard),
which determination includes a specific finding that the Indemnified Person
seeking indemnification had acted in a grossly negligent manner or in actual bad
faith. This indemnification shall survive payment of the Liabilities and/or any
termination, release, or discharge executed by the Lender in favor of the
Borrowers, other than a

 

73



--------------------------------------------------------------------------------

termination, release, or discharge duly executed on behalf of the Lender which
makes specific reference to this Section 14.13.

 

14.14. Rules of Construction. The following rules of construction shall be
applied in the interpretation, construction, and enforcement of this Agreement
and of the other Loan Documents:

 

(a) Unless otherwise specifically provided for herein (and then only to the
extent so provided), interest and any fee or charge which is stated as a per
annum percentage shall be calculated based on a 360 day year and actual days
elapsed.

 

(b) Words in the singular include the plural and words in the plural include the
singular.

 

(c) Unless otherwise specifically provided for herein or in a specific Loan
Document (and then only to the extent so provided), as between the parties
hereto or to any Loan Document, the definitions of the following terms, as
included in the UCC, are deemed to be as follows for purposes of the performance
of obligations arising under or in respect of any Loan Document:

 

(i) “Authenticate” means “signed”.

 

(ii) “Record” means written information in a tangible form.

 

(d) Titles, headings (indicated by being underlined or shown in small capitals)
and any table of contents are solely for convenience of reference; do not
constitute a part of the instrument in which included; and do not affect such
instrument’s meaning, construction, or effect.

 

(e) The words “includes” and “including” are not limiting.

 

(f) Text which follows the words “including, without limitation” (or similar
words) is illustrative and not limitational.

 

(g) Text which is shown in italics (except for parenthesized italicized text),
shown in bold, shown IN ALL CAPITAL LETTERS, or in any combination of the
foregoing, shall be deemed to be conspicuous.

 

(h) The words “may not” are prohibitive and not permissive.

 

(i) Any reference to a Person’s “knowledge” (or words of similar import) are to
such Person’s knowledge assuming that such Person has undertaken reasonable and
diligent investigation with respect to the subject of such “knowledge” (whether
or not such investigation has actually been undertaken).

 

(j) Terms which are defined in one section of any Loan Document are used with
such definition throughout the instrument in which so defined.

 

74



--------------------------------------------------------------------------------

(k) The term “Dollars” and the symbol “$” each refers to United States Dollars.

 

(l) Unless limited by reference to a particular Section or provision, any
reference to “herein”, “hereof”, or “within” is to the entire Loan Document in
which such reference is made.

 

(m) References to “this Agreement” or to any other Loan Document is to the
subject instrument as amended to the date on which application of such reference
is being made.

 

(n) Except as otherwise specifically provided, all references to time are to
Boston time.

 

(o) In the determination of any notice, grace, or other period of time
prescribed or allowed hereunder:

 

(i) Unless otherwise provided (A) the day of the act, event, or default from
which the designated period of time begins to run shall not be included and the
last day of the period so computed shall be included unless such last day is not
a Business Day, in which event the last day of the relevant period shall be the
then next Business Day and (B) the period so computed shall end at 5:00 PM on
the relevant Business Day.

 

(ii) The word “from” means “from and including”.

 

(iii) The words “to” and “until” each mean “to, but excluding”.

 

(iv) The word “through” means “to and including”.

 

(p) The Loan Documents shall be construed and interpreted in a harmonious manner
and in keeping with the intentions set forth in Section 14.15 hereof, provided,
however, in the event of any inconsistency between the provisions of this
Agreement and any other Loan Document, the provisions of this Agreement shall
govern and control.

 

14.15. Intent. It is intended that:

 

(a) This Agreement take effect as a sealed instrument.

 

(b) The scope of all Collateral Interests created by the Borrowers to secure the
Liabilities be broadly construed in favor of the Lender and that they cover all
assets of the Borrowers.

 

(c) All Collateral Interests created in favor of the Lender at any time and from
time to time secure all Liabilities, whether now existing or contemplated or
hereafter arising.

 

75



--------------------------------------------------------------------------------

(d) All reasonable costs, expenses, and disbursements incurred by the Lender in
connection with the Lender’s relationship(s) with any Borrower shall be borne by
the Borrowers.

 

(e) Unless otherwise explicitly provided herein, the Lender’s consent to any
action of any Borrower which is prohibited unless such consent is given may be
given or refused by the Lender in its sole discretion and without reference to
Section 2.16 hereof.

 

14.16. Participations: The Lender may sell participations in the Lender’s
interests herein to one or more financial institutions (each, a “Participant”).

 

14.17. Right of Set-Off. Any and all deposits or other sums at any time credited
by or due to any Borrower from the Lender or any Participant or from any
Affiliate of any of the foregoing, and any cash, securities, instruments or
other property of any Borrower in the possession of any of the foregoing,
whether for safekeeping or otherwise (regardless of the reason such Person had
received the same) shall at all times constitute security for all Liabilities
and for any and all obligations of the Borrowers to the Lender or any
Participant or such Affiliate and may be applied or set off against the
Liabilities and against such obligations at any time such are then due, whether
or not other collateral is then available to the Lender.

 

14.18. Pledges To Federal Reserve Banks. Nothing included in this Agreement
shall prevent or limit the Lender, to the extent that the Lender is subject to
any of the twelve Federal Reserve Banks organized under §4 of the Federal
Reserve Act (12 U.S.C. §341) from pledging all or any portion of that Lender’s
interest and rights under this Agreement; provided, however, neither such pledge
nor the enforcement thereof shall release the Lender from any of its obligations
hereunder or under any of the Loan Documents.

 

14.19. Maximum Interest Rate. Regardless of any provision of any Loan Document,
the Lender shall never be entitled to contract for, charge, receive, collect, or
apply as interest on any Liability, any amount in excess of the maximum rate
imposed by Applicable Law. Any payment which is made which, if treated as
interest on a Liability would result in such interest’s exceeding such maximum
rate shall be held, to the extent of such excess, as additional collateral for
the Liabilities as if such excess were “Collateral.”

 

14.20. Waivers.

 

(a) Each Borrower (and all guarantors, endorsers, and sureties of the
Liabilities) makes each of the waivers included in Section 14.20(b), below,
knowingly, voluntarily, and intentionally, and understands that the Lender, in
establishing the facilities contemplated hereby and in providing loans and other
financial accommodations to or for the account of the Borrowers as provided
herein, whether not or in the future, is relying on such waivers.

 

76



--------------------------------------------------------------------------------

(b) EACH BORROWER, AND EACH SUCH GUARANTOR, ENDORSER, AND SURETY RESPECTIVELY
WAIVES THE FOLLOWING:

 

(i) Except as otherwise specifically required hereby, notice of non-payment,
demand, presentment, protest and all forms of demand and notice, both with
respect to the Liabilities and the Collateral.

 

(ii) Except as otherwise specifically required hereby, the right to notice
and/or hearing prior to the Lender’s exercising of the Lender’s rights upon
default.

 

(iii) THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE
LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY
OR AGAINST THE LENDER OR IN WHICH THE LENDER IS JOINED AS A PARTY LITIGANT),
WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF, ANY RELATIONSHIP
AMONGST OR BETWEEN ANY BORROWER OR ANY OTHER PERSON, AND THE LENDER LIKEWISE
WAIVES THE RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE OR CONTROVERSY.

 

(iv) The benefits or availability of any stay, limitation, hindrance, delay, or
restriction (including, without limitation, any automatic stay which otherwise
might be imposed pursuant to Section 362 of the Bankruptcy Code) with respect to
any action which the Lender may or may become entitled to take hereunder.

 

(v) Any defense, counterclaim, set-off, recoupment, or other basis on which the
amount of any Liability, as stated on the books and records of the Lender, could
be reduced or claimed to be paid otherwise than in accordance with the tenor of
and written terms of such Liability.

 

(vi) Any claim to consequential, special, or punitive damages.

 

14.21. Additional Waivers.

 

(a) The Liabilities are the joint and several obligations of each Borrower. To
the fullest extent permitted by applicable law, the obligations of each Borrower
hereunder shall not be affected by (i) the failure of the Lender to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Borrower under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, or any other agreement, including with respect to any other Borrower
of the Liabilities, or (iii) the failure to perfect any security interest in, or
the release of, any of the security held by or on behalf of the Lender.

 

(b) The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Liabilities), including any claim of
waiver, release, surrender, alteration or compromise of any of the Liabilities,
and shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Liabilities or otherwise. Without limiting the
generality of the foregoing, the obligations of each

 

77



--------------------------------------------------------------------------------

Borrower hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Lender to assert any claim or demand or to enforce any remedy
under this Agreement, any other Loan Document or any other agreement, by any
waiver or modification of any provision of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Liabilities, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Borrower or that would otherwise operate as a discharge of any
Borrower as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Liabilities).

 

(c) To the fullest extent permitted by applicable law, each Borrower waives any
defense based on or arising out of any defense of any other Borrower or the
unenforceability of the Liabilities or any part thereof from any cause, or the
cessation from any cause of the liability of any other Borrower, other than the
indefeasible payment in full in cash of all the Liabilities. The Lender may, at
its election, foreclose on any security held by the Lender by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Liabilities, make any other
accommodation with any other Borrower, or exercise any other right or remedy
available to them against any other Borrower, without affecting or impairing in
any way the liability of any Borrower hereunder except to the extent that all
the Liabilities have been indefeasibly paid in full in cash. Pursuant to
applicable law, each Borrower waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Borrower against any other Borrower, as the case may be, or
any security.

 

(d) Upon payment by any Borrower of any Liabilities, all rights of such Borrower
against any other Borrower arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Liabilities. In addition, any indebtedness of
any Borrower now or hereafter held by any other Borrower is hereby subordinated
in right of payment to the prior payment in full of the Liabilities. None of the
Borrowers will demand, sue for, or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Borrower on account
of (a) such subrogation, contribution, reimbursement, indemnity or similar right
or (b) any such indebtedness of any Borrower, such amount shall be held in trust
for the benefit of the Lender and shall forthwith be paid to the Lender to be
credited against the payment of the Liabilities, whether matured or unmatured,
in accordance with the terms of the Loan Documents.

 

[Remainder of page intentionally left blank]

 

78



--------------------------------------------------------------------------------

DREAMS, INC.

(“Lead Borrower”)

By:    

Print Name:

   

Title:

   

 

(“Borrowers”)

DREAMS FRANCHISE CORPORATION

By:    

Name:

   

Title:

   

 

DREAMS ENTERTAINMENT, INC. By:    

Name:

   

Title:

   

 

DREAMS PRODUCTS, INC. By:    

Name:

   

Title:

   

 

DREAMS RETAIL CORPORATION By:    

Name:

   

Title:

   

 

DREAMS PARAMUS, LLC By:    

Name:

   

Title:

   

 

79



--------------------------------------------------------------------------------

DREAMS/PRO SPORTS, INC. By:    

Name:

   

Title:

   

 

FANSEDGE INCORPORATED By:    

Name:

   

Title:

   

 

THE GREENE ORGANIZATION, INC. By:    

Name:

   

Title:

   

 

THE SPORTS COLLECTIBLES & AUCTION COMPANY, INC. By:    

Name:

   

Title:

   

 

LASALLE BUSINESS CREDIT, LLC, As Agent for Standard Federal Bank National
Association, acting through its division, LASALLE RETAIL FINANCE (“Lender”) By:
   

Print Name:

 

Barbara Anderson

Title:

 

Senior Vice President

 

80



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Dreams, Inc., a Utah corporation, with its principal executive offices at 2
South University Drive, Suite 325, Plantation, Florida 33324.

 

Dreams Franchise Corporation, a California corporation, with its principal
executive offices at 2 South University Drive, Suite 325, Plantation, Florida
33324.

 

Dreams Entertainment, Inc., a Utah corporation, with its principal executive
offices at 2 South University Drive, Suite 325, Plantation, Florida 33324.

 

Dreams Products, Inc., a Utah corporation, with its principal executive offices
at 2 South University Drive, Suite 325, Plantation, Florida 33324.

 

Dreams Retail Corporation, a Florida corporation, with its principal executive
offices at 2 South University Drive, Suite 325, Plantation, Florida 33324.

 

Dreams Paramus, LLC, a Florida limited liability company, with its principal
executive offices at 2 South University Drive, Suite 325, Plantation, Florida
33324.

 

Dreams/Pro Sports, Inc., a Florida corporation, with its principal executive
offices at 2 South University Drive, Suite 325, Plantation, Florida 33324.

 

FansEdge Incorporated, a Delaware corporation, with its principal executive
offices at 2 South University Drive, Suite 325, Plantation, Florida 33324.

 

The Greene Organization, Inc., a Florida corporation, with its principal
executive offices at 2 South University Drive, Suite 325, Plantation, Florida
33324.

 

The Sports Collectibles & Auction Company, Inc., a Florida corporation, with its
principal executive offices at 2 South University Drive, Suite 325, Plantation,
Florida 33324.

 

81